 



Exhibit 10.2
 
 
Credit Agreement
Among
Delek Marketing & Supply, LP
Various Lenders
From Time to Time Party Hereto
and
Fifth Third Bank, an Ohio banking corporation,
as Administrative Agent and L/C Issuer
Dated as of July 31, 2006
 
 
Fifth Third Bank, as Lead Arranger and Sole Book Runner
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
Section 1.
  Definitions; Interpretation     1  
 
           
Section 1.1.
  Definitions     1  
Section 1.2.
  Interpretation     16  
Section 1.3.
  Change in Accounting Principles     17  
 
           
Section 2.
  The Credit Facilities     17    
Section 2.1.
  Commitments     17  
Section 2.2.
  Letters of Credit     17  
Section 2.3.
  Applicable Interest Rates     20  
Section 2.4.
  Manner of Borrowing Loans and Designating Applicable Interest Rates     21  
Section 2.5.
  Minimum Borrowing Amounts; Maximum Eurodollar Loans     23  
Section 2.6.
  Maturity of Loans     23  
Section 2.7.
  Voluntary Prepayments     23  
Section 2.8.
  Place and Application of Payments     24  
Section 2.9.
  Commitment Terminations     25  
Section 2.10.
  Swing Loans     25  
Section 2.11.
  Evidence of Indebtedness     27  
Section 2.12.
  Fees     27  
Section 2.13.
  Account Debit     28  
 
           
Section 3.
  Conditions Precedent     29  
 
           
Section 3.1.
  All Credit Events     29  
Section 3.2.
  Initial Credit Event     29  
 
           
Section 4.
  The Collateral and Guaranties     33  
 
           
Section 4.1.
  Collateral     33  
Section 4.2.
  Liens on Real Property     34  
Section 4.3.
  Guaranties     34  
Section 4.4.
  Further Assurances     34  
 
           
Section 5.
  Representations and Warranties     34  
 
           
Section 5.1.
  Organization and Qualification     34  
Section 5.2.
  Authority and Enforceability     35  
Section 5.3.
  Financial Reports     35  
Section 5.4.
  No Material Adverse Change     35  
Section 5.5.
  Litigation and other Controversies     35  
Section 5.6.
  True and Complete Disclosure     36  
Section 5.7.
  Use of Proceeds; Margin Stock     36  
Section 5.8.
  Taxes     36  

-i-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 5.9.
  ERISA     36  
Section 5.10.
  Subsidiaries     36  
Section 5.11.
  Compliance with Laws     37  
Section 5.12.
  Environmental Matters     37  
Section 5.13.
  Investment Company     37  
Section 5.14.
  Intellectual Property     37  
Section 5.15.
  Good Title     37  
Section 5.16.
  Labor Relations     37  
Section 5.17.
  Capitalization     38  
Section 5.18.
  Other Agreements     38  
Section 5.19.
  Governmental Authority and Licensing     38  
Section 5.20.
  Approvals     38  
Section 5.21.
  Affiliate Transactions     38  
Section 5.22.
  Solvency     38  
Section 5.23.
  No Broker Fees     39  
Section 5.24.
  Foreign Assets Control Regulations and Anti-Money Laundering     39  
Section 5.25.
  Purchase Agreement     39  
Section 5.26.
  SunTrust Agreement     39  
 
           
Section 6.
  Covenants     40  
 
           
Section 6.1.
  Information Covenants     40  
Section 6.2.
  Inspections     43  
Section 6.3.
  Maintenance of Property, Insurance, Environmental Matters, etc     43  
Section 6.4.
  Preservation of Existence     44  
Section 6.5.
  Compliance with Laws     44  
Section 6.6.
  ERISA     44  
Section 6.7.
  Payment of Taxes     45  
Section 6.8.
  Contracts With Affiliates     45  
Section 6.9.
  No Changes in Fiscal Year     45  
Section 6.10.
  Change in the Nature of Business     45  
Section 6.11.
  Indebtedness     45  
Section 6.12.
  Liens     46  
Section 6.13.
  Consolidation, Merger, Sale of Assets, etc     47  
Section 6.14.
  Advances, Investments and Loans     48  
Section 6.15.
  Dividends and Certain Other Restricted Payments     48  
Section 6.16.
  Limitation on Restrictions     49  
Section 6.17.
  Limitation on the Creation of Subsidiaries     49  
Section 6.18.
  OFAC     49  
Section 6.19.
  Financial Covenants     49  
Section 6.20.
  Deposit Accounts     50  
 
           
Section 7.
  Events of Default and Remedies     50  
 
           
Section 7.1.
  Events of Default     50  

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 7.2.
  Non-Bankruptcy Defaults     52  
Section 7.3.
  Bankruptcy Defaults     52  
Section 7.4.
  Collateral for Undrawn Letters of Credit     53  
Section 7.5.
  Notice of Default     53  
Section 7.6.
  Expenses     53  
 
           
Section 8.
  Change in Circumstances and Contingencies     54  
 
           
Section 8.1.
  Funding Indemnity     54  
Section 8.2.
  Illegality     54  
Section 8.3.
  Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
    55  
Section 8.4.
  Yield Protection     55  
Section 8.5.
  Substitution of Lenders     56  
Section 8.6.
  Lending Offices     57  
Section 8.7.
  Discretion of Lender as to Manner of Funding     57  
 
           
Section 9.
  The Administrative Agent     57  
 
           
Section 9.1.
  Appointment and Authorization of Administrative Agent     57  
Section 9.2.
  Administrative Agent and its Affiliates     57  
Section 9.3.
  Action by Administrative Agent     58  
Section 9.4.
  Consultation with Experts     58  
Section 9.5.
  Liability of Administrative Agent; Credit Decision     58  
Section 9.6.
  Indemnity     59  
Section 9.7.
  Resignation of Administrative Agent and Successor Administrative Agent     59
 
Section 9.8.
  L/C Issuer     60  
Section 9.9.
  Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements     60  
Section 9.10.
  Designation of Additional Administrative Agents     60  
Section 9.11.
  Authorization to Enter into, and Enforcement of, the Collateral Documents    
60  
 
           
Section 10.
  Miscellaneous     61  
 
           
Section 10.1.
  Withholding Taxes     61  
Section 10.2.
  No Waiver, Cumulative Remedies     63  
Section 10.3.
  Non-Business Days     63  
Section 10.4.
  Documentary Taxes     64  
Section 10.5.
  Survival of Representations     64  
Section 10.6.
  Survival of Indemnities     64  
Section 10.7.
  Sharing of Set-Off     64  
Section 10.8.
  Notices     64  
Section 10.9.
  Counterparts     65  
Section 10.10.
  Successors and Assigns; Assignments and Participations     65  
Section 10.11.
  Amendments     68  
Section 10.12.
  Heading     69  

-iii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 10.13.
  Costs and Expenses; Indemnification     69  
Section 10.14.
  Set-off     70  
Section 10.15.
  Entire Agreement     70  
Section 10.16.
  Governing Law     70  
Section 10.17.
  Severability of Provisions     70  
Section 10.18.
  Excess Interest     70  
Section 10.19.
  Construction     71  
Section 10.20.
  Lender’s Obligations Several     71  
Section 10.21.
  USA Patriot Act     71  
Section 10.22.
  Submission to Jurisdiction; Waiver of Jury Trial     71  
 
           
Signature Page
        S-1  

         
Exhibit A
  —   Notice of Payment Request
Exhibit B
  —   Notice of Borrowing
Exhibit C
  —   Notice of Continuation/Conversion
Exhibit D-1
  —   Revolving Note
Exhibit D-2
  —   Swing Note
Exhibit E
  —   Compliance Certificate
Exhibit F
  —   Assignment and Assumption
Schedule 1
  —   Commitments
Schedule 5.10
  —   Subsidiaries
Schedule 5.12
  —   Environmental Matters
Schedule 5.25
  —   Purchase Agreement

-iv-



--------------------------------------------------------------------------------



 



Exhibit 10.2
Credit Agreement
     This Credit Agreement is entered into as of July 31, 2006, by and among
Delek Marketing & Supply, LP, a Delaware limited partnership (the “Borrower”),
the various institutions from time to time party to this Agreement, as Lenders,
and Fifth Third Bank, an Ohio banking corporation, as Administrative Agent and
L/C Issuer.
     The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement. In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:
Section 1. Definitions; Interpretation.
     Section 1.1. Definitions. The following terms when used herein shall have
the following meanings:
     “Acquired Business” means the entity or assets acquired by the Borrower or
a Subsidiary in an Acquisition, whether before or after the date hereof.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Subsidiary), or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary), provided that
the Borrower or the Subsidiary is the surviving entity.
     “Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per
annum equal to the quotient of (i) LIBOR, divided by (ii) one minus the Reserve
Percentage.
     “Administrative Agent” means Fifth Third Bank, an Ohio banking corporation,
as contractual representative for itself and the other Lenders and any successor
pursuant to Section 9.7 hereof.
     “Administrative Agent’s Quoted Rate” is defined in Section 2.10(c) hereof.
     “Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.
     “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for the purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that

 



--------------------------------------------------------------------------------



 



owns, directly or indirectly, 10% or more of the securities having the ordinary
voting power for the election of directors or governing body of a corporation or
10% or more of the partnership or other ownership interest of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person.
     “Agreement” means this Credit Agreement, as the same may be amended,
modified, restated or supplemented from time to time pursuant to the terms
hereof.
     “Applicable Margin” means, with respect to Loans, Reimbursement
Obligations, and the commitment fees and letter of credit fees payable under
Section 2.12 hereof, (i) until the first Pricing Date, the rates per annum shown
opposite Level II below, and (ii) thereafter from one Pricing Date to the next
Pricing Date the Applicable Margin means the rates per annum determined in
accordance with the following schedule; provided, however, that on and after the
date which is ninety (90) days after the Closing Date, each and all of the rates
per annum set forth in the following schedule shall be automatically increased
by .50% per annum:

                                      Applicable Margin for   Applicable Margin
for             Base Rate Loans and   Eurodollar Loans   Applicable Margin for  
  Leverage Ratio for   Reimbursement   and Letter of Credit Fee   Commitment Fee
Level   such Pricing Date   Obligations shall be:   shall be:   shall be: I  
Greater than 3.5 to 1.0
    1.00 %     2.50 %     .50 % II  
Less than or equal to 3.5 to 1.0, but greater than 3.0 to 1.0
    .75 %     2.25 %     .45 % III  
Less than or equal to 3.0 to 1.0, but greater than 2.5 to 1.0
    .50 %     2.00 %     .40 % IV  
Less than or equal to 2.5 to 1.0, but greater than 2.0 to 1.0
    .25 %     1.75 %     .35 % V  
Less than or equal to 2.0 to 1.0
    0.00 %     1.50 %     .30 %

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2006, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 6.1 hereof. The
Applicable Margin shall be established based on the Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date. If the Borrower
has not delivered its financial statements by the date such financial statements
(and, in the case of the year-end financial statements, audit report) are
required to be delivered under Section 6.1 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., the Leverage Ratio shall be deemed to be
greater than 3.5 to 1.0). If the Borrower subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin

-2-



--------------------------------------------------------------------------------



 



established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date. In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date. Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders absent manifest error.
     “Application” is defined in Section 2.2(b) hereof.
     “Approved Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
     “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Section 3.2 hereof or on any
update of any such list provided by the Borrower to the Administrative Agent, or
any further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.
     “Base Rate” means for any day the greater of: (i) the rate of interest
announced by the Administrative Agent from time to time as its “prime rate” as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime rate to be effective as of the date of the relevant change in said
prime rate (it being acknowledged that such rate may not be the Administrative
Agent’s best or lowest rate) and (ii) the sum of (x) the Federal Funds Rate,
plus (y) 1/2 of 1%.
     “Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.3(a) hereof.
     “Borrower” is defined in the introductory paragraph of this Agreement.
     “Borrowing” means the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Lenders on a single date and, in the case of Eurodollar Loans, for a
single Interest Period. Borrowings of Loans are made and maintained ratably from
each of the Lenders according to their Percentages. A Borrowing is “advanced” on
the day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one

-3-



--------------------------------------------------------------------------------



 



type of Loans to the other, all as requested by the Borrower pursuant to
Section 2.4(a) hereof. Borrowings of Swing Loans are made by the Administrative
Agent in accordance with the procedures set forth in Section 2.10 hereof.
     “Business Day” means any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Cincinnati, Ohio and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.
     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.
     “Capital Lease” means any lease of Property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
     “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
     “Cash Equivalents” shall mean, as to any Person: (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one year of the date of issuance thereof; (b) investments in commercial paper
rated at least P-2 by Moody’s and at least A-2 by S&P maturing within one year
of the date of issuance thereof; (c) investments in certificates of deposit
issued by any Lender or by any United States commercial bank having capital and
surplus of not less than $100,000,000 which have a maturity of one year or less;
(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in clause (a) above entered
into with any bank meeting the qualifications specified in clause (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System; (e) auction rate securities (in a maximum $25,000,000
notional amount with respect to any single issue) with intermediate to perpetual
maturities that are structured with short term holding periods of 7-49 days and
whose long-term debt rating as of the date of purchase thereof is not less than
any two of the following: “A2” by Moody’s, “A” by S&P or “A” by Fitch;
(f) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), (d) and
(e) above.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

-4-



--------------------------------------------------------------------------------



 



     “Change of Control” means any of (a) the acquisition by any “person” or
“group” (as such terms are used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) at any time of beneficial ownership of 30% or
more of the outstanding equity interests of the Borrower on a fully-diluted
basis, other than acquisitions of such interests by Holdings or a Person or
Persons that is a Subsidiary of Holdings, (b) the failure of natural persons who
are members of the board of directors (or similar governing body) of the general
partner of the Borrower on the Closing Date (together with any new or
replacement directors whose initial nomination for election was approved by a
majority of the directors who were either directors on the Closing Date or
previously so approved) to constitute a majority of the board of directors (or
similar governing body) of the Borrower, or (c) any “Change of Control” (or
words of like import), as defined in any agreement or indenture relating to any
issue of Indebtedness of Borrower, shall occur.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 3.2 shall be satisfied or waived
in a manner acceptable to the Administrative Agent in its discretion.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.
     “Collateral” means all properties, rights, interests, and privileges from
time to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
     “Collateral Account” is defined in Section 7.4 hereof.
     “Collateral Documents” means the Deeds of Trust, the Security Agreement,
and all other mortgages, deeds of trust, security agreements, pledge agreements,
account control agreements, assignments, financing statements and other
documents as shall from time to time secure or relate to the Obligations, the
Hedging Liability, and the Funds Transfer and Deposit Account Liability, or any
part thereof, other than Hedge Agreements.
     “Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Loans and Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or modified at any time or from time to time pursuant to the
terms hereof. The Borrower and the Lenders acknowledge and agree that the
Commitments of the Lenders aggregate $50,000,000 on the date hereof.
     “Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness(“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor or (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to

-5-



--------------------------------------------------------------------------------



 



maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
     “Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.
     “Damages” means all damages including, without limitation, punitive
damages, liabilities, costs, expenses, losses, judgments, diminutions in value,
fines, penalties, demands, claims, cost recovery actions, lawsuits,
administrative proceedings, orders, response action, removal and remedial costs,
compliance costs, investigation expenses, consultant fees, attorneys’ fees and
litigation expenses.
     “Deeds of Trust” means, collectively, each Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing between the Borrower and the
Administrative Agent relating to the Borrower’s real property, fixtures and
interests in real property owned as of the Closing Date and located in the state
of Texas and any other mortgages or deeds of trust delivered to the
Administrative Agent pursuant to Section 4.2 hereof, as the same may be amended,
modified, supplemented or restated from time to time.
     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.
     “Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 6.13(a) or 6.13(b) hereof.
     “Dollars” and “$” each means the lawful currency of the United States of
America.
     “EBITDA” means, with reference to any period, Net Income for such period
plus the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, and (c) depreciation of fixed assets and
amortization of intangible assets for such period; provided, however, that
notwithstanding anything in this definition to the contrary, EBITDA for the
following periods (of portions thereof) shall be deemed by the parties hereto to
be, $1,172,000 for the Fiscal quarter of the Borrower ending September 30, 2005,
$4,426,000 for the fiscal quarter of the Borrower ending December 31, 2005,
$2,783,000 for the fiscal quarter of the

-6-



--------------------------------------------------------------------------------



 



Borrower ending March 31, 2006, $3,035,000 for the fiscal quarter of the
Borrower ending June 30, 2006, and the July 2006 Income for the first month of
the fiscal quarter of the Borrower ending September 30, 2006.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) the L/C Issuer, and (iii) unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
     “Environmental Law” means any current or future Legal Requirement
pertaining to (a) the protection of health, safety and the indoor or outdoor
environment, (b) the conservation, management or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or
(e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto.
     “Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b) hereof.
     “Event of Default” means any event or condition identified as such in
Section 7.1 hereof.
     “Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.
     “Federal Funds Rate” means for any day the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Cincinnati time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day,

-7-



--------------------------------------------------------------------------------



 



on the immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined.
     “Fixed Charges” means, with reference to any period, the sum of (a) all
payments of principal made or to be made during such period with respect to
Indebtedness of the Borrower and its Subsidiaries, plus (b) Interest Expense for
such period, plus (c) Capital Expenditures during such period of the Borrower
and its Subsidiaries not financed with Indebtedness, plus (d) federal, state,
and local income taxes paid or payable by the Borrower and its Subsidiaries
during such period; provided, however, that for the purposes of calculating the
ratio set forth in this Section for each fiscal quarter ending on or before
September 30, 2007, the following annualization method shall be used: Interest
Expense during the period of calculation shall be deemed to be equal to the
product of (x) a fraction, the numerator of which is 365 and the denominator of
which is the number of days during the period from and including the Closing
Date through and including the last day of such period of calculation (the
“Post-Closing Period”) and (y) actual cash Interest Expense during such
Post-Closing Period.
     “Foreign Subsidiary” means each Subsidiary which (a) is organized under the
laws of a jurisdiction other than the United States of America or any state
thereof or the District of Columbia, (b) conducts substantially all of its
business outside of the United States of America, and (c) has substantially all
of its assets outside of the United States of America.
     “Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Guarantor owing to any of the Lenders, or any Affiliates of such
Lenders, arising out of (a) the execution or processing of electronic transfers
of funds by automatic clearing house transfer, wire transfer or otherwise to or
from the deposit accounts of the Borrower and/or any Guarantor now or hereafter
maintained with any of the Lenders or their Affiliates, (b) the acceptance for
deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, and (c) any other deposit, disbursement,
and cash management services afforded to the Borrower or any such Guarantor by
any of such Lenders or their Affiliates.
     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, count,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

-8-



--------------------------------------------------------------------------------



 



     “Guarantor” and “Guarantors” each is defined in Section 4.3 hereof.
     “Guaranty” and “Guaranties” each is defined in Section 4.3 hereof.
     “Hazardous Material” means any substance, chemical, compound, product,
solid, gas, liquid, waste, by product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
     “Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.
     “Hedging Liability” means the liability of the Borrower or any Guarantor
(other than Holdings) to any of the Lenders, or their Affiliates, in respect of
any Hedge Agreement as the Borrower or such Guarantor, as the case may be, may
from time to time enter into with any one or more of the Lenders party to this
Agreement or their Affiliates.
     “Holdings” means Delek US Holdings, Inc., a Delaware corporation.
     “Indebtedness” means for any Person (without duplication) (a) all
indebtedness of such Person for borrowed money, whether current or funded, or
secured or unsecured, (b) all indebtedness for the deferred purchase price of
Property, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) any indebtedness, whether or not assumed, secured by
Liens on Property acquired by such Person at the time of acquisition thereof,
(h) all obligations under any so-called “synthetic lease” transaction entered
into by such Person, (i) all obligations under any so-called “asset
securitization” transaction entered into by such Person, and (j) all Contingent
Obligations, it being understood that the term “Indebtedness” shall not include
trade payables arising in the ordinary course of business.
     “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
     “Interest Period” means, with respect to Eurodollar Loans and Swing Loans,
the period commencing on the date a Borrowing of Loans is advanced, continued or
created by conversion and ending: (a) in the case of a Eurodollar Loan, 1, 2 or
3 months thereafter, and (b) in the case

-9-



--------------------------------------------------------------------------------



 



of a Swing Loan, on the date 1 to 5 days thereafter as mutually agreed to the
applicable Borrower and the Administrative Agent; provided, however, that:
     (i) no Interest Period with respect to any Swing Loan shall extend beyond
the Termination Date;
     (ii) whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
     (iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
     “Initial Net Worth” is defined in Section 6.1(k) hereof.
     “July 2006 Income” is defined in Section 6.1(k) hereof.
     “L/C Issuer” means Fifth Third Bank, an Ohio banking corporation.
     “L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.
     “L/C Sublimit” means $20,000,000, as reduced pursuant to the terms hereof.
     “Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority.
     “Lenders” means and includes Fifth Third Bank, an Ohio banking corporation,
and the other financial institutions from time to time party to this Agreement,
including each assignee Lender pursuant to Section 10.10 hereof.
     “Lending Office” is defined in Section 8.6 hereof.
     “Letter of Credit” is defined in Section 2.2(a) hereof.

-10-



--------------------------------------------------------------------------------



 



     “Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to EBITDA for the period of four fiscal
quarters then ended.
     “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time) 2
Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made by the Administrative Agent as part of such Borrowing.
     “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in Dollars for a period equal to such Interest
Period, which appears on the Telerate Page 3750 as of 11:00 a.m. (London,
England time) on the day 2 Business Days before the commencement of such
Interest Period.
     “Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance of any kind in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement.
     “Loan” means any Revolving Loan or Swing Loan, whether outstanding as a
Base Rate Loan or Eurodollar Loan or otherwise as permitted hereunder, each of
which is a “type” of Loan hereunder.
     “Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, and each other agreement, instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith, other than Hedge Agreements.
     “Magellan” means Magellan Asset Services, L.P.
     “Magellan Contracts” means collectively each agreement between a Pride
Entity and Magellan (or an affiliate of Magellan) listed on Schedule 2.1(j) of
the Purchase Agreement.
     “Management Fees” means all fees, charges and other amounts (including
without limitation salaries and any other compensation such as bonuses, pensions
and profit sharing payments) due and to become due to Holdings or any of its
Affiliates in consideration for, directly or indirectly, management, consulting
or similar services.
     “MAPCO” means MAPCO Express, Inc., a Delaware corporation.

-11-



--------------------------------------------------------------------------------



 



     “MAPCO Services Agreement” means the Services Agreement dated July 31, 2006
between MAPCO and the Borrower.
     “Marketing GP” means Delek Marketing GP, LLC, a Delaware limited liability
company.
     “Marketing Inc.” means Delek Marketing and Supply, Inc., a Delaware
corporation.
     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the operations, business, Property, condition
(financial or otherwise) of the Borrower or of the Borrower and the Guarantors
taken as a whole, (b) a material impairment of the ability of the Borrower or
any Guarantor to perform its material obligations under any Loan Document or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Document or the
rights and remedies of the Administrative Agent and the Lenders thereunder or
(ii) the perfection or priority of any Lien granted under any Collateral
Document other than with respect to a de minimus portion of the Collateral.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Income” means, with reference to any period, the net income (or net
loss) of the Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, the Borrower or another Subsidiary, and (b) the net income (or net loss)
of any Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a equity interest in, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.
     “Net Worth” means, at any time the same is to be determined, the difference
between total assets and total liabilities of the Borrower and its Subsidiaries
determined on a consolidated basis, total assets and total liabilities each to
be determined in accordance with GAAP.
     “Notes” means and includes the Revolving Notes and the Swing Note.
     “Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.
     “Participant” is defined in Section 10.10(d) hereof.
     “Participating Interest” is defined in Section 2.2(d) hereof.

-12-



--------------------------------------------------------------------------------



 



     “Participating Lender” is defined in Section 2.2(d) hereof.
     “Patriot Act” is defined in Section 5.24(b) hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.
     “Percentage” means, for each Lender, the percentage of the aggregate
Commitments represented by such Lender’s Commitment or, if the Commitments have
been terminated, the percentage held by such Lender (including through
participation interests in Swing Loans and Reimbursement Obligations) of the
aggregate principal amount of all Revolving Loans, Swing Loans and L/C
Obligations then outstanding.
     “Permitted Lien” is defined in Section 6.12 hereof.
     “Person” means any natural person, partnership, corporation, limited
liability company, association, trust, unincorporated organization or any other
entity or organization, including a government or agency or political
subdivision thereof.
     “Plan” means any employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
     “Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including, without limitation, the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the Deeds
of Trust or any other Collateral Documents.
     “Pride” means Pride Companies, L.P., a Delaware limited partnership.
     “Pride Entities” means collectively, Pride, Pride Marketing and Pride
Refining; and “Pride Entity” means any of Pride, Pride Marketing or Pride
Refining individually.
     “Pride Marketing” means Pride Marketing LLC, a Texas limited liability
company.
     “Pride Refining” means Pride Refining, Inc., a Texas corporation.
     “Pride Purchase” means the purchase by Borrower of the “Purchased Property”
of the Pride Entities on the terms and conditions set forth in, and as further
described in, the Purchase Agreement.

-13-



--------------------------------------------------------------------------------



 



     “Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
     “Purchase Agreement” means that Purchase and Sale Agreement dated as of
June 21, 2006, by and between the Pride Entities and Holdings, as amended by the
First Amendment to Purchase and Sale Agreement dated as of July 31, 2006.
     “RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
     “Refining” means Delek Refining, Inc., a Delaware corporation.
     “Refining Operating Agreement” means the Services Agreement dated August 1,
2006 between the Borrower and Refining.
     “Reimbursement Obligation” is defined in Section 2.2(c) hereof.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, financial
advisors and consultants of such Person and of such Person’s Affiliates.
     “Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.
     “Required Lenders” means, as of the date of determination thereof, Lenders
whose outstanding Loans and interests in Letters of Credit and Unused
Commitments constitute more than 66 2/3% of the sum of the total outstanding
Loans, interests in Letters of Credit and Unused Commitments.
     “Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the
daily average for the applicable Interest Period of the maximum rate, expressed
as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurodollar Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.

-14-



--------------------------------------------------------------------------------



 



     “Responsible Officer” means any officer of Delek Marketing GP, LLC with
responsibility for the transactions contemplated herein including, without
limitation, its President, Chief Executive Officer and Treasurer.
     “Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 2.1, 2.2 and
2.10 hereof.
     “Revolving Loan” is defined in Section 2.1 hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Revolving Loan hereunder.
     “Revolving Note” is defined in Section 2.11 hereof.
     “S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
     “Security Agreement” means that certain Security Agreement dated the date
of this Agreement by and between the Borrower and each of its Subsidiaries and
the Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.
     “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of the Borrower or of any of its direct or indirect Subsidiaries.
     “SunTrust Agreement” means the Amended and Restated Revolving Credit
Agreement dated as of May 2, 2005, by and among Refining, Delek Pipeline Texas,
Inc., the lenders party thereto, and SunTrust Bank, as Administrative Agent, as
the same may be amended, modified, supplemented or restated from time to time.
     “Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.10 hereof.
     “Swing Line Sublimit” means $5,000,000, as reduced pursuant to the terms
hereof.
     “Swing Loan” and “Swing Loans” each is defined in Section 2.10 hereof.
     “Swing Note” is defined in Section 2.11 hereof.
     “Telerate Page 3750” means the display designated as “Page 3750” on the
Telerate Service (or such other page as may replace Page 3750 on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).

-15-



--------------------------------------------------------------------------------



 



     “Termination Date” means the date 364 days after the Closing Date or such
earlier date on which the Commitments are terminated in whole pursuant to
Section 2.9, 7.2 or 7.3 hereof.
     “Total Funded Debt” means, at any time the same is to be determined, the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries, (excluding all obligations of such Persons, contingent or
otherwise, as an account party or applicant under acceptance letter of credit or
similar facilities) at such time, determined on a consolidated basis in
accordance with GAAP.
     “Unfunded Vested Liabilities” means, for any Plan at any time, the amount
(if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
     “Unused Commitments” means, at any time, the difference between the
Commitments then in effect and the aggregate outstanding principal amount of
Revolving Loans and L/C Obligations; provided that Swing Loans outstanding from
time to time shall be deemed to reduce the Unused Commitment of the
Administrative Agent for purposes of computing the commitment fee under
Section 2.12(a) hereof.
     “U.S. Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.
     “Voting Stock” of any Person means capital stock or other equity interests
of any class or classes (however designated) having ordinary power for the
election of directors or other similar governing body of such Person (including,
without limitation, general partners of a partnership), other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
     “Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all
of the issued and outstanding shares of capital stock (other than directors’
qualifying shares as required by law) or other equity interests are owned by any
one or more of the Borrower and the Borrower’s other Wholly-owned Subsidiaries
at such time.
     Section 1.2. Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Cincinnati, Ohio, time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement. All terms that are used in this Agreement
which are defined in the Uniform Commercial Code of the State of New York as in

-16-



--------------------------------------------------------------------------------



 



effect from time to time (“UCC”) shall have the same meanings herein as such
terms are defined in the UCC, unless this Agreement shall otherwise specifically
provide.
     Section 1.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.3 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.
Section 2. The Credit Facilities.
     Section 2.1. Commitments. Prior to the Termination Date, each Lender
severally and not jointly agrees, subject to the terms and conditions hereof, to
make revolving loans (each individually a “Revolving Loan” and, collectively,
the “Revolving Loans”) in Dollars to the Borrower from time to time up to the
amount of such Lender’s Commitment in effect at such time; provided, however,
the sum of the aggregate principal amount of Revolving Loans, Swing Loans and
L/C Obligations at any time outstanding shall not exceed the sum of all
Commitments in effect at such time. Each Borrowing of Revolving Loans shall be
made ratably by the Lenders in proportion to their respective Percentages. As
provided in Section 2.4(a), and subject to the terms hereof, the Borrower may
elect that each Borrowing of Revolving Loans be either Base Rate Loans or
Eurodollar Loans. Revolving Loans may be repaid and reborrowed before the
Termination Date, subject to the terms and conditions hereof.
     Section 2.2. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby letters of credit (each a “Letter of Credit”) for the Borrower’s account
in an aggregate undrawn face amount up to the L/C Sublimit; provided, however,
the sum of the Revolving Loans, Swing Loans and L/C Obligations at any time
outstanding shall not exceed the sum of all Commitments in effect at such time.
Each Lender shall be obligated to reimburse the L/C Issuer for such Lender’s
Percentage of the amount of each drawing under a Letter of Credit and,
accordingly, each Letter of Credit shall constitute usage of the Commitment of
each Lender pro rata in an amount equal to its Percentage of the L/C Obligations
then outstanding.

-17-



--------------------------------------------------------------------------------



 



     (b) Applications. At any time before the Termination Date, the L/C Issuer
shall, at the request of the Borrower, issue one or more Letters of Credit in
Dollars, in customary form and substance acceptable to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or 30 days prior to the Termination Date, in an
aggregate face amount as set forth above, upon the receipt of a duly executed
application for the relevant Letter of Credit in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”). Notwithstanding anything contained in any Application to the
contrary: (i) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 2.12(b) hereof, and (ii) if the L/C Issuer is not
timely reimbursed for the amount of any drawing under a Letter of Credit on the
date such drawing is paid, the Borrower’s obligation to reimburse the L/C Issuer
for the amount of such drawing shall bear interest (which the Borrower hereby
promises to pay) from and after the date such drawing is paid at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed), provided that the
Borrower’s obligation to reimburse the L/C Issuer for such drawing may be
satisfied pursuant to Section 2.4(c) hereof. Without limiting the foregoing, the
L/C Issuer’s obligation to issue, amend or extend the expiration date of a
Letter of Credit is subject to the terms or conditions of this Agreement
(including the conditions set forth in Section 3.1 and the other terms of this
Section 2.2).
     (c) The Reimbursement Obligations. Subject to Section 2.2(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit and this Agreement, except that
reimbursement shall be made by no later than 12:00 Noon (Cincinnati time) on the
date when each drawing is to be paid if the Borrower has been informed of such
drawing by the L/C Issuer on or before 11:30 a.m. (Cincinnati time) on the date
when such drawing is to be paid or, if notice of such drawing is given to the
Borrower after 11:30 a.m. (Cincinnati time) on the date when such drawing is to
be paid, by the end of such day, in immediately available funds at the
Administrative Agent’s principal office in Cincinnati, Ohio or such other office
as the Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the L/C Issuer
such amount(s) in like funds. If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations in the manner set forth in Section 2.2(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 2.2(d) below. In addition, for the benefit of the Administrative Agent,
the L/C Issuer and each Lender, the Borrower agrees that, notwithstanding any
provision of any Application, its obligations under this Section 2.2(c) and each
Application shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
Applications, under all circumstances whatsoever, including without limitation
(i) any lack of validity or enforceability of any Loan Document; (ii) any
amendment or waiver of or any consent to departure from all or any of the
provisions of any Loan Document; (iii) the existence of any claim, set-off,
defense or other right the Borrower may have at any time against a beneficiary
of a Letter of Credit (or any Person for whom a beneficiary may be acting), the
Administrative Agent, the L/C Issuer, any Lender or any other Person, whether in
connection with this

-18-



--------------------------------------------------------------------------------



 



Agreement, another Loan Document, the transaction related to the Loan Document
or any unrelated transaction; (iv) any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (v) payment by the Administrative Agent or a L/C Issuer under a
Letter of Credit against presentation to the Administrative Agent or a L/C
Issuer of a draft or certificate that does not comply with the terms of the
Letter of Credit, provided that the Administrative Agent’s or L/C Issuer’s
determination that documents presented under the Letter of Credit comply with
the terms thereof did not constitute gross negligence or willful misconduct of
the Administrative Agent or L/C Issuer; or (vi) any other act or omission to act
or delay of any kind by the Administrative Agent or a L/C Issuer, any Lender or
any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this Section 2.3(c), constitute a legal or equitable
discharge of the Borrower’s obligations hereunder or under an Application.
     (d) The Participating Interests. Each Lender (other than the Lender acting
as L/C Issuer) severally and not jointly agrees to purchase from the L/C Issuer,
and the L/C Issuer hereby agrees to sell to each such Lender (a “Participating
Lender”), an undivided participating interest (a “Participating Interest”) to
the extent of its Percentage in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon Borrower’s failure to pay
any Reimbursement Obligation on the date and at the time required, or if the L/C
Issuer is required at any time to return to the Borrower or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment of
any Reimbursement Obligation, each Participating Lender shall, not later than
the Business Day it receives a certificate in the form of Exhibit A hereto from
the L/C Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 1:00 p.m. (Cincinnati time), or not later than
1:00 p.m. (Cincinnati time) the following Business Day, if such certificate is
received after such time, pay to the Administrative Agent for the account of the
L/C Issuer an amount equal to such Participating Lender’s Percentage of such
unpaid Reimbursement Obligation together with interest on such amount accrued
from the date the L/C Issuer made the related payment to the date of such
payment by such Participating Lender at a rate per annum equal to: (i) from the
date the L/C Issuer made the related payment to the date 2 Business Days after
payment by such Participating Lender is due hereunder, the Federal Funds Rate
for each such day and (ii) from the date 2 Business Days after the date such
payment is due from such Participating Lender to the date such payment is made
by such Participating Lender, the Base Rate in effect for each such day. Each
such Participating Lender shall, after making its appropriate payment, be
entitled to receive its Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the L/C
Issuer retaining its Percentage thereof as a Lender hereunder.
     The several obligations of the Participating Lenders to the L/C Issuer
under this Section 2.2 shall be absolute, irrevocable and unconditional under
any and all circumstances and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person. Without limiting the generality of the foregoing, such obligations shall
not be affected by any Default or Event of Default or by any reduction or
termination of the

-19-



--------------------------------------------------------------------------------



 



Commitment of any Lender, and each payment by a Participating Lender under this
Section 2.2 shall be made without any offset, abatement, withholding or
reduction whatsoever.
     (e) Indemnification. The Participating Lenders shall, to the extent of
their respective Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 2.2(e) and all other parts of this Section 2.2 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
     (f) Manner of Requesting a Letter of Credit. The Borrower shall provide at
least three (3) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, each such notice
to be accompanied by a properly completed and executed Application for the
requested Letter of Credit and, in the case of an extension or an increase in
the amount of a Letter of Credit, a written request therefor, in a form
acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice and the L/C Issuer shall promptly notify the Administrative
Agent and the Lenders of the issuance of a Letter of Credit.
     Section 2.3. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Lender shall bear interest (computed on the basis
of a year of 365 or 366 days, as the case may be, and the actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced or
created by conversion from a Eurodollar Loan until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable in
arrears on the last Business Day of each month and at maturity (whether by
acceleration or otherwise).
     (b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable in arrears on
the last day of the Interest Period and at maturity (whether by acceleration or
otherwise), and, if the applicable Interest Period is longer than three months,
on each day occurring every three months after the commencement of such Interest
Period.

-20-



--------------------------------------------------------------------------------



 



     (c) Default Rate. While any Event of Default exists or after acceleration,
the Borrower shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on the principal amount of all Loans
owing by it at a rate per annum equal to:
     (i) for any Base Rate Loan and any Swing Loan bearing interest at the Base
Rate, the sum of 2.0% per annum plus the Applicable Margin plus the Base Rate
from time to time in effect; and
     (ii) for any Eurodollar Loan and any Swing Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% per annum plus the rate of
interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;
provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower. While any Event of Default exists
or after acceleration, interest shall be paid on demand of the Administrative
Agent at the request or with the consent of the Required Lenders.
     (d) Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
     Section 2.4. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than (i) noon (Cincinnati time) at least 3
Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of Eurodollar Loans and (ii) noon (Cincinnati time) on the
date the Borrower requests the Lenders to advance a Borrowing of Base Rate
Loans. The Loans included in each Borrowing shall bear interest initially at the
type of rate specified in such notice. Thereafter, the Borrower may from time to
time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to Section 2.5 hereof, a portion thereof, as follows:
(i) if such Borrowing is of Eurodollar Loans, on the last day of the Interest
Period applicable thereto, the Borrower may continue part or all of such
Borrowing as Eurodollar Loans or convert part or all of such Borrowing into Base
Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business Day,
the Borrower may convert all or part of such Borrowing into Eurodollar Loans for
an Interest Period or Interest Periods specified by the Borrower. The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by telephone or telecopy (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than noon (Cincinnati
time) at least 3 Business Days before the date of the requested continuation or

-21-



--------------------------------------------------------------------------------



 



conversion. All notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. The
Borrower agrees that the Administrative Agent may rely on any such telephonic or
telecopy notice given by any person the Administrative Agent in good faith
believes is an Authorized Representative without the necessity of independent
investigation (the Borrower hereby indemnifies the Administrative Agent from any
liability or loss ensuing from such reliance) and, in the event any such notice
by telephone conflicts with any written confirmation, such telephonic notice
shall govern if the Administrative Agent has acted in reliance thereon.
     (b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 2.4(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.
     (c) Borrower’s Failure to Notify; Automatic Continuations and Conversions.
If the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Eurodollar Loans before the last day of its then
current Interest Period within the period required by Section 2.4(a) or, whether
or not such notice has been given, one or more of the conditions set forth in
Section 3.1 for the continuation or conversion of a Borrowing of Eurodollar
Loans would not be satisfied, and such Borrowing is not prepaid in accordance
with Section 2.7(a), such Borrowing shall automatically be converted into a
Borrowing of Base Rate Loans. In the event the Borrower fails to give notice
pursuant to Section 2.4(a) of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 1:00 p.m.
(Cincinnati time) on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation through funds not borrowed under
this Agreement, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans (or, at the option of the Administrative Agent, under the Swing
Line) under the Revolving Credit on such day in the amount of the Reimbursement
Obligation then due, which Borrowing shall be applied to pay the Reimbursement
Obligation then due.
     (d) Disbursement of Loans. Not later than 1:00 p.m. (Cincinnati time) on
the date of any requested advance of a new Borrowing, subject to Section 3
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Cincinnati, Ohio. The Administrative Agent shall make
the proceeds of each new Borrowing available to the Borrower at the
Administrative Agent’s principal office in Cincinnati, Ohio.
     (e) Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Cincinnati time) on) the
date on which such Lender is scheduled to make payment to the Administrative
Agent of the proceeds of a Loan (which notice shall be effective upon receipt)
that such Lender does not intend to make such payment, the Administrative Agent
may assume that such Lender has made such payment when due and the
Administrative Agent, in reliance upon such assumption may (but shall not be
required to) make available to the Borrower the proceeds of the Loan to be made
by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent

-22-



--------------------------------------------------------------------------------



 



the amount made available to the Borrower attributable to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was made available to the Borrower and ending on (but
excluding) the date such Lender pays such amount to the Administrative Agent at
a rate per annum equal to: (i) from the date the related advance was made by the
Administrative Agent to the date 2 Business Days after payment by such Lender is
due hereunder, the Federal Funds Rate for each such day and (ii) from the date 2
Business Days after the date such payment is due from such Lender to the date
such payment is made by such Lender, the Base Rate in effect for each such day.
If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, (without limiting its claim against
such Lender for such breach) within two (2) Business Days of demand, repay to
the Administrative Agent the proceeds of the Loan attributable to such Lender
with interest thereon at a rate per annum equal to the interest rate applicable
to the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 8.1 hereof so that the Borrower will have no
liability under such Section with respect to such payment.
     Section 2.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $500,000. Each Borrowing of Eurodollar Loans advanced, continued or
converted under a Credit shall be in an amount equal to $1,000,000 or such
greater amount which is an integral multiple of $100,000. Without the
Administrative Agent’s consent, there shall not be more than five Borrowings of
Eurodollar Loans outstanding at any one time.
     Section 2.6. Maturity of Loans. Each Revolving Loan, both for principal and
interest, shall mature and become due and payable by the Borrower on the
Termination Date.
     Section 2.7. Prepayments. (a) Voluntary Prepayments. The Borrower may
prepay without premium or penalty (except as set forth in Section 8.1 below) and
in whole or in part any Borrowing of Eurodollar Loans at any time upon 3
Business Days prior notice by the Borrower to the Administrative Agent or, in
the case of a Borrowing of Base Rate Loans, notice delivered by the Borrower to
the Administrative Agent no later than 10:00 a.m. (Cincinnati time) on the date
of prepayment, such prepayment to be made by the payment of the principal amount
to be prepaid and, in the case of any Eurodollar Loans or Swing Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 8.1; provided, however, the Borrower may not partially
repay a Borrowing (i) if such Borrowing is of Base Rate Loans, in a principal
amount less than $500,000, (ii) if such Borrowing is of Eurodollar Loans, in a
principal amount less than $1,000,000, and (iii) in each case, unless it is in
an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.5 remains outstanding. The Administrative Agent shall promptly advise
each Lender of any notice of prepayment by the Borrower.

-23-



--------------------------------------------------------------------------------



 



     (b) Mandatory Prepayments. The Borrower shall, on each date the Commitments
are reduced pursuant to Section 2.9, prepay the Revolving Loans and Swing Loans
and, if necessary, prefund the L/C Obligations by the amount, if any, necessary
to reduce the sum of the aggregate principal amount of Revolving Loans, Swing
Loans and L/C Obligations then outstanding to the amount to which the
Commitments have been so reduced.
     Section 2.8. Place and Application of Payments. All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 1:00 p.m. (Cincinnati time) on the due date thereof at the office of the
Administrative Agent in Cincinnati, Ohio (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in Dollars, in immediately available funds
at the place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.
     Anything contained herein to the contrary notwithstanding, (x) pursuant to
the exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders shall be remitted to
the Administrative Agent and distributed as follows:
     (a) first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event all costs and expenses of a character which the Borrower has agreed to pay
the Administrative Agent under Section 10.13 hereof (such funds to be retained
by the Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);
     (b) second, to the payment of principal and interest on the Swing Note
until paid in full;
     (c) third, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

-24-



--------------------------------------------------------------------------------



 



     (d) fourth, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 7.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and Hedging Liability, the
aggregate amount paid to, or held as collateral security for, the Lenders and,
in the case of Hedging Liability, their Affiliates to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;
     (e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Collateral Documents (including, without limitation, Funds
Transfer and Deposit Account Liability) to be allocated pro rata in accordance
with the aggregate unpaid amounts owing to each holder thereof; and
     (f) sixth, to the Borrower or whoever else may be lawfully entitled
thereto.
     Section 2.9. Commitment Terminations. Voluntary. The Borrower shall have
the right at any time and from time to time, upon 3 Business Days prior written
notice to the Administrative Agent, to terminate the Commitments in whole or in
part, any partial termination to be (i) in an amount not less than $1,000,000
and (ii) allocated ratably among the Lenders in proportion to their respective
Percentages, provided that the Commitments may not be reduced to an amount less
than the sum of the aggregate principal amount of Revolving Loans, Swing Loans
and of L/C Obligations then outstanding. Any termination of the Commitments
below the L/C Sublimit then in effect shall reduce the L/C Sublimit by a like
amount. Any termination of the Commitments below the Swing Line Sublimit then in
effect shall reduce the Swing Line Sublimit by a like amount. The Administrative
Agent shall give prompt notice to each Lender of any such termination of the
Commitments. Any termination of the Commitments pursuant to this Section 2.9 may
not be reinstated.
     Section 2.10. Swing Loans. (a) Generally. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Administrative Agent
agrees, during such period or periods that Fifth Third Bank, an Ohio banking
Corporation, is not the only Lender party hereto, to make loans in Dollars to
the Borrower under the Swing Line (individually a “Swing Loan” and collectively
the “Swing Loans”) which shall not in the aggregate at any time outstanding
exceed the Swing Line Sublimit; provided, however, the sum of the Revolving
Loans, Swing Loans and L/C Obligations at any time outstanding shall not exceed
the sum of all Commitments in effect at such time. The Swing Loans may be
availed of by the Borrower from time to time and borrowings thereunder may be
repaid and used again during the period ending on the Termination Date; provided
that each Swing Loan must be repaid on the last day of the Interest Period
applicable thereto. Each Swing Loan shall be in a minimum amount of $250,000 or
such greater amount which is an integral multiple of $100,000.
     (b) Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans as
from time to time in effect (computed on the

-25-



--------------------------------------------------------------------------------



 



basis of a year of 365 or 366 days, as the case may be, for the actual number of
days elapsed) or (ii) the Administrative Agent’s Quoted Rate (computed on the
basis of a year of 360 days for the actual number of days elapsed). Interest on
each Swing Loan shall be due and payable prior to such maturity on the last day
of each Interest Period applicable thereto.
     (c) Requests for Swing Loans. The Borrower shall give the Administrative
Agent prior notice (which may be written or oral), no later than 12:00 Noon
(Cincinnati time) on the date upon which the Borrower requests that any Swing
Loan be made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. Within 30 minutes after receiving such notice, the
Administrative Agent shall in its discretion quote an interest rate to the
Borrower at which the Administrative Agent would be willing to make such Swing
Loan available to the Borrower for the Interest Period so requested (the rate so
quoted for a given Interest Period being herein referred to as “Administrative
Agent’s Quoted Rate”). The Borrower acknowledges and agrees that the interest
rate quote is given for immediate and irrevocable acceptance. If the Borrower
does not so immediately accept the Administrative Agent’s Quoted Rate for the
full amount requested by the Borrower for such Swing Loan, the Administrative
Agent’s Quoted Rate shall be deemed immediately withdrawn and such Swing Loan
shall bear interest at the rate per annum determined by adding the Applicable
Margin for Base Rate Loans to the Base Rate as from time to time in effect.
Subject to the terms and conditions hereof, the proceeds of such Swing Loan
shall be made available to the Borrower on the date so requested at the offices
of the Administrative Agent in Cincinnati, Ohio. Anything contained in the
foregoing to the contrary notwithstanding (i) the obligation of the
Administrative Agent to make Swing Loans shall be subject to all of the terms
and conditions of this Agreement and (ii) the Administrative Agent shall not be
obligated to make more than one Swing Loan during any one day.
     (d) Refunding of Swing Loans. In its sole and absolute discretion, the
Administrative Agent may at any time, on behalf of the Borrower (which the
Borrower hereby irrevocably authorizes the Administrative Agent to act on its
behalf for such purpose) and with notice to the Borrower, request each Lender to
make a Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Percentage of the amount of the Swing Loans outstanding on the date
such notice is given. Unless an Event of Default described in Section 7.1(j) or
7.1(k) exists with respect to the Borrower, regardless of the existence of any
other Event of Default, each Lender shall make the proceeds of its requested
Revolving Loan available to the Administrative Agent, in immediately available
funds, at the Administrative Agent’s principal office in Cincinnati, Ohio,
before 12:00 Noon (Cincinnati time) on the Business Day following the day such
notice is given. The proceeds of such Borrowing of Revolving Loans shall be
immediately applied to repay the outstanding Swing Loans.
     (e) Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Administrative Agent pursuant to
Section 2.10(d) above (because an Event of Default described in Section 7.1(j)
or 7.1(k) exists with respect to the Borrower or otherwise), such Lender will,
by the time and in the manner such Revolving Loan was to have been funded to the
Administrative Agent, purchase from the Administrative Agent an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Percentage of the aggregate principal amount of Swing Loans that were to have
been repaid with such Revolving Loans; provided that the foregoing purchases
shall be deemed made hereunder without any

-26-



--------------------------------------------------------------------------------



 



further action by such Lender or the Administrative Agent. Each Lender that so
purchases a participation in a Swing Loan shall thereafter be entitled to
receive its Percentage of each payment of principal received on the Swing Loan
and of interest received thereon accruing from the date such Lender funded to
the Administrative Agent its participation in such Loan. The several obligations
of the Lenders under this Section shall be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any Lender may
have or have had against the Borrower, any other Lender or any other Person
whatever. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Commitments of any Lender, and each payment made by a Lender
under this Section shall be made without any offset, abatement, withholding or
reduction whatsoever.
     Section 2.11. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
     (b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and, with
respect to Eurodollar Loans and Swing Loans, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.
     (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
     (d) Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D-1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”) or D-2 (in the case of its Swing Loans
and referred to herein as a “Swing Note”), as applicable (the Revolving Notes
and Swing Note being hereinafter referred to collectively as the “Notes” and
individually as a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender in the
amount of the relevant Commitment, or Swing Line Sublimit, as applicable.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 10.10) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 13.12, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections
(a) and (b) above.
     Section 2.12. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Percentages a commitment fee at

-27-



--------------------------------------------------------------------------------



 



the rate per annum equal to the Applicable Margin (computed on the basis of a
year of 360 days and the actual number of days elapsed) on the average daily
Unused Commitments. Such commitment fee shall be payable quarterly in arrears on
the last day of each March, June, September, and December in each year
(commencing on the first such date occurring after the date hereof) and on the
Termination Date, unless the Commitments are terminated in whole on an earlier
date, in which event the commitment fee for the period to the date of such
termination in whole shall be paid on the date of such termination.
     (b) Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 2.2 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to .125% of the face amount of (or of the increase in the face amount of)
such Letter of Credit. Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders according to their Percentages, a letter of
credit fee at a rate per annum equal to the Applicable Margin (computed on the
basis of a year of 360 days and the actual number of days elapsed) in effect
during each day of such quarter applied to the daily average face amount of
Letters of Credit outstanding during such quarter; provided that, while any
Event of Default exists or after acceleration, such rate shall increase by 2%
over the rate otherwise payable and such fee shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders;
provided, however, that in the absence of acceleration, any rate increase
pursuant to the foregoing proviso shall be made at the direction of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders. In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard drawing, negotiation, amendment, transfer and
other administrative fees for each Letter of Credit. Such standard fees referred
to in the preceding sentence may be established by the L/C Issuer from time to
time.
     (c) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a fee letter dated July 28, 2006, or as
otherwise agreed to in writing between them.
     (d) Audit Fees. The Borrower shall pay to the Administrative Agent for its
own use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of an Event
of Default, the Borrower shall not be required to pay the Administrative Agent
for more than one such audit per calendar year.
     Section 2.13. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.

-28-



--------------------------------------------------------------------------------



 



Section 3. Conditions Precedent.
     The obligation of each Lender to advance, continue or convert any Loan
(other than the continuation of, or conversion into, a Base Rate Loan) or of the
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:
     Section 3.1. All Credit Events. At the time of each Credit Event hereunder:
     (a) each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects as of said time, except to the extent the same expressly relate to an
earlier date;
     (b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;
     (c) after giving effect to any requested extension of credit, the aggregate
principal amount of all Revolving Loans, Swing Loans and L/C Obligations under
this Agreement shall not exceed the aggregate Commitments;
     (d) in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 2.4 hereof, in the case of the issuance of any
Letter of Credit the L/C Issuer shall have received a duly completed Application
together with any fees called for by Section 2.12 hereof, and, in the case of an
extension or increase in the amount of a Letter of Credit, a written request
therefor in a form acceptable to the L/C Issuer together with fees called for by
Section 2.12 hereof; and
     (e) such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Administrative Agent or any Lender (including, without limitation,
Regulation U of the Board of Governors of the Federal Reserve System) as then in
effect.
     Each request for a Borrowing hereunder and each request for the issuance
of, increase in the amount of, or extension of the expiration date of, a Letter
of Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections
(a) through (d), both inclusive, of this Section.
     Section 3.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:
     (a) the Administrative Agent shall have received the Deeds of Trust duly
executed by the Borrower, the Security Agreement duly executed by the Borrower
and each of its existing Subsidiaries as of the Closing Date, if any, and the
Guaranties duly executed by Holdings, Marketing Inc. and Marketing GP and all
existing Subsidiaries of the Borrower as of the Closing Date, if any, together
with (i) original stock certificates or other similar instruments or securities
representing all of the issued and outstanding equity interests each Subsidiary
of the Borrower as of the Closing Date, if any, (ii) stock

-29-



--------------------------------------------------------------------------------



 



powers for the Collateral consisting of the stock or other equity interest in
each Subsidiary of the Borrower as of the Closing Date, if any, executed in
blank and undated, (iii) UCC financing statements to be filed against the
Borrower and each Subsidiary of the Borrower as of the Closing Date, if any,
each as debtor, in favor of the Administrative Agent, as secured party,
(iv) patent, trademark, and copyright collateral agreements, to the extent
requested by the Administrative Agent, and (v) deposit account, securities
account, and commodity account control agreements to the extent requested by the
Administrative Agent;
     (b) the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents including, without
limitation, environmental insurance, naming the Administrative Agent as
mortgagee and lender loss payee;
     (c) the Administrative Agent shall have received for each Lender copies of
the Borrower’s, Holding’s, Marketing Inc.’s and Marketing GP’s certificate of
limited partnership agreement, certificate formation operating agreement,
articles of incorporation and bylaws, as applicable (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary and, with respect to organizational
documents filed with a Governmental Authority, by the applicable Governmental
Authority;
     (d) the Administrative Agent shall have received for each Lender copies of
resolutions of the Borrower’s, Holding’s, Marketing Inc.’s and Marketing GP’s
Board of Directors (or similar governing body) authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party and the consummation of the transactions contemplated hereby and
thereby, together with specimen signatures of the persons authorized to execute
such documents on the Borrower’s, Holding’s, Marketing Inc.’s and Marketing GP’s
behalf, all certified in each instance by its Secretary or Assistant Secretary;
     (e) the Administrative Agent shall have received for each Lender copies of
the certificates of good standing, or nearest equivalent in the relevant
jurisdiction, for the Borrower, Holding, Marketing Inc. and Marketing GP (dated
no earlier than 30 days prior to the date hereof) from the office of the
secretary of state or other appropriate governmental department or agency of the
state of its formation, incorporation or organization, as applicable, and of
each state in which it is qualified to do business as a foreign partnership
corporation or organization;
     (f) the Administrative Agent shall have received for each Lender a list of
the Borrower’s Authorized Representatives;
     (g) the Administrative Agent shall have received for itself and for the
Lenders the initial fees called for by Section 2.12 hereof;

-30-



--------------------------------------------------------------------------------



 



     (h) with respect to each parcel of real estate in which the Borrower has a
fee interest, the Administrative Agent shall have received a mortgagee’s title
insurance policy (or a prepaid binding commitment therefor) in form and
substance acceptable to the Administrative Agent from a title insurance company
acceptable to the Administrative Agent in the aggregate amount of $23,647,450
insuring the Lien of the Deeds of Trust to be valid first priority Liens subject
to no defects or objections which are unacceptable to the Administrative Agent,
together with such endorsements as the Administrative Agent may require;
     (i) the Administrative Agent shall have received the report of ARCADIS G&M,
Inc. acceptable to the Administrative Agent concerning the environmental hazards
and matters with respect to the parcels of real property subject to the Lien of
the Deeds of Trust, together with a reliance letter thereon acceptable to the
Administrative Agent;
     (j) the Purchase Agreement and all documents to be executed and delivered
in connection therewith shall be acceptable to the Administrative Agent in form
and substance;
     (k) the Administrative Agent shall have received an executed copy of the
First Amendment to Purchase and Sale Agreement acceptable to the Administrative
Agent in form and substance;
     (l) the Pride Purchase shall close prior to or concurrently with the
initial Credit Event on the terms set forth in the Purchase Agreement and
without the waiver by Holdings or the Borrower, as applicable, of any material
conditions to closing set forth therein;
     (m) intentionally omitted;
     (n) the Administrative Agent shall have received evidence reasonably
satisfactory to Administrative Agent that Magellan has consented to the
assignment to the Borrower of each of the Magellan Contracts;
     (o) the Administrative Agent shall have received satisfactory evidence that
the Pride Purchase shall have been approved by the Pride Entities’ directors
and, if necessary, shareholders, and all necessary legal and regulatory
approvals with respect to the consummation of the Pride Purchase shall have been
obtained;
     (p) on the Closing Date, both before and after giving effect to the Pride
Purchase, no injunction or temporary restraining order which would prohibit or
seek to unwind the Pride Purchase or any component thereof, or would prohibit
the initial Credit Event, or other litigation which could reasonably be expected
to have a Material Adverse Effect, shall be pending or, to the knowledge of the
Borrower, threatened;

-31-



--------------------------------------------------------------------------------



 



     (q) the Administrative Agent shall have received such opinions,
certificates and other evidence it may reasonably require to satisfy itself as
to the solvency of the Borrower after giving effect to the Pride Purchase;
     (r) the capital and organizational structure of the Borrower shall be
satisfactory to the Administrative Agent including, without limitation, evidence
sufficient to the Administrative Agent of receipt by the Borrower of equity
contributions from Holdings or its Affiliates of not less than $50,000,000;
     (s) the Administrative Agent shall have received such evaluations and
certifications as it may reasonably require (including a compliance certificate
in the form attached hereto as Exhibit E containing compliance calculations of
the financial covenants as of the date of this Agreement after giving effect to
the Pride Purchase) in order to satisfy itself as to the value of the
Collateral, the financial condition of the Borrower and the Guarantors, and the
lack of material contingent liabilities of the Borrower and the Guarantors;
     (t) the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against the Property of the Borrower, each
Pride Entity, evidencing the absence of Liens on its Property except for
Permitted Liens;
     (u) the Administrative Agent shall have received a termination and lien
release letter from Wells Fargo Bank in form and substance acceptable to the
Administrative Agent and shall include, without limitation, evidence
satisfactory to the Administrative Agent of the filing of UCC amendments
regarding (i) filing number 42931659 filed with the Delaware Secretary of State
on October 12, 2004 and naming Pride as the debtor and Wells Fargo Bank,
National Association as the secured party, and (ii) filing number 04-0084682082
filed with the Texas Secretary of State on October 11, 2004, naming Pride
Marketing as the debtor and Wells Fargo Bank, National Association, as the
secured party, in each instance releasing the Collateral from the collateral
described in each such filing;
     (v) the Administrative Agent shall have satisfactorily completed its due
diligence with respect to the Borrowers, the Guarantors and the Pride Entities,
including, without limitation, the Administrative Agent satisfactory review of
the Pride Entities supply agreements and the Magellan Contracts;
     (w) the Administrative Agent shall have received evidence satisfactorily to
it that the notice required by Section 7.7 of the SunTrust Agreement as a result
of any agreements between the Borrower and Refining has been delivered to all
Persons required to receive such notice;
     (x) as of the Closing Date, each of the operating deposit accounts of the
Borrower (other than local petty cash deposit accounts and payroll accounts
described in clause (ii) of the proviso to Section 4.1 hereof) shall be
maintained with the Administrative Agent;

-32-



--------------------------------------------------------------------------------



 



     (y) no material adverse change in the financial condition, prospects, or
operations of Holdings shall have occurred since the most recent audited
financial statements of Holdings;
     (z) to Borrower’s knowledge, no material adverse change in the operations
of the “Purchased Assets” (as defined in the Purchased Agreement) shall have
occurred since the most recent audited financial statements of the Pride
Entities;
     (aa) the Administrative Agent shall have received for each Lender the
favorable written opinions of counsel to the Borrower, Holdings, Marketing Inc.
and Marketing GP, in form and substance satisfactory to the Administrative
Agent; and
     (bb) the Administrative Agent shall have received for the account of the
Lenders such other agreements, instruments, documents, certificates, and
opinions as the Administrative Agent may reasonably request.
Section 4. The Collateral and Guaranties.
     Section 4.1. Collateral. The Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability shall be secured by (a) valid, perfected,
and enforceable Liens on all right, title, and interest of the Borrower and each
U.S. Subsidiary in all capital stock and other equity interests held by such
Person in each of its U.S. Subsidiaries, whether now owned or hereafter formed
or acquired, and all proceeds thereof, and (b) valid, perfected, and enforceable
Liens on all right, title, and interest of the Borrower and each Subsidiary in
all personal property, fixtures, and real estate, whether now owned or hereafter
acquired or arising, and all proceeds thereof; provided, however, that: (i) the
Lien of the Administrative Agent on Property subject to a Capital Lease or
conditional sale agreement or subject to a purchase money lien, in each instance
to the extent permitted hereby, shall be subject to the rights of the lessor or
lender thereunder, (ii) until a Default or Event of Default has occurred and is
continuing and thereafter until otherwise required by the Administrative Agent
or the Required Lenders, Liens on local petty cash deposit accounts maintained
by the Borrower and its Subsidiaries in proximity to their operations need not
be perfected provided that the total amount on deposit at any one time not so
perfected shall not exceed $100,000 in the aggregate and Liens on payroll
accounts maintained by the Borrower and its Subsidiaries need not be perfected
provided the total amount on deposit at any time does not exceed the current
amount of their payroll obligation, and (iii) until a Default or Event of
Default has occurred and is continuing and thereafter until otherwise required
by the Administrative Agent or the Required Lenders, Liens on vehicles which are
subject to a certificate of title law need not be perfected provided that the
total value of such property at any one time not so perfected shall not exceed
$500,000 in the aggregate. The Borrower acknowledges and agrees that the Liens
on the Collateral shall be granted to the Administrative Agent for the benefit
of the holders of the Obligations, the Hedging Liability, and the Funds Transfer
and Deposit Account Liability and shall be valid and perfected first priority
Liens subject, however, to the proviso appearing at the end of the immediately
preceding sentence, in each case pursuant to one or more Collateral Documents
from such Persons, each in form and substance satisfactory to the Administrative
Agent.

-33-



--------------------------------------------------------------------------------



 



     Section 4.2. Liens on Real Property. In the event that the Borrower or any
Subsidiary owns or hereafter acquires any real property, the Borrower shall, or
shall cause such Subsidiary to, execute and deliver to the Administrative Agent
(or a security trustee therefor) a mortgage or deed of trust acceptable in form
and substance to the Administrative Agent for the purpose of granting to the
Administrative Agent a Lien on such real property to secure the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability, shall pay
all taxes, costs, and expenses incurred by the Administrative Agent in recording
such mortgage or deed of trust, and shall supply to the Administrative Agent at
the Borrower’s cost and expense a survey, environmental report, hazard insurance
policy, appraisal report, and a mortgagee’s policy of title insurance with
respect to any fee interest from a title insurer reasonably acceptable to the
Administrative Agent insuring the validity of such mortgage or deed of trust and
its status as a first Lien (subject to Permitted Liens) on the real property
encumbered thereby and such other instrument, documents, certificates, and
opinions reasonably required by the Administrative Agent in connection
therewith.
     Section 4.3. Guaranties. The payment and performance of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability shall at all
times be guaranteed by each direct and indirect U.S. Subsidiary of the Borrower,
Holdings, Marketing Inc. and Marketing GP (each individually a “Guarantor” and
collectively the “Guarantors”) pursuant to one or more guaranty agreements in
form and substance acceptable to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time (individually a “Guaranty”
and collectively the “Guaranties”).
     Section 4.4. Further Assurances. The Borrower agrees that it shall, and
shall cause each Subsidiary to, from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral. In the event the Borrower or any Subsidiary forms or acquires
any other Subsidiary after the date hereof, the Borrower shall promptly upon
such formation or acquisition cause such newly formed or acquired Subsidiary to
execute a Guaranty and such Collateral Documents as the Administrative Agent may
then require, and the Borrower shall also deliver to the Administrative Agent,
or cause such Subsidiary to deliver to the Administrative Agent, at the
Borrower’s cost and expense, such other instruments, documents, certificates,
and opinions reasonably required by the Administrative Agent in connection
therewith.
Section 5. Representations and Warranties.
     The Borrower represents and warrants to each Lender and the Administrative
Agent, and agrees, that (all references in this Section 5 (and only this
Section 5) to the Guarantor shall mean all Guarantors other than Holdings):
     Section 5.1. Organization and Qualification. The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has the power and
authority to own its property and to transact the business in which it is
engaged and proposes to engage and (iii) is duly qualified and in good standing
(if

-34-



--------------------------------------------------------------------------------



 



applicable) in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification.
     Section 5.2. Authority and Enforceability. The Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes in evidence
thereof, to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by the Borrower, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Subsidiary, if any, has full right and authority to enter into the Loan
Documents executed by it, to guarantee the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability, to grant to the Administrative
Agent the Liens described in the Collateral Documents executed by such Person,
and to perform all of its obligations under the Loan Documents executed by it.
The Loan Documents delivered by the Borrower and by each Subsidiary, if any,
have been duly authorized, executed, and delivered by such Person and constitute
valid and binding obligations of such Person enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Subsidiary, if any, of
any of the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Subsidiary, if any, or any
provision of the organizational documents (e.g., charter, articles of
incorporation, by-laws, articles of association, operating agreement,
partnership agreement or other similar document) of the Borrower or any
Subsidiary, (b) contravene or constitute a default under any covenant, indenture
or agreement of or affecting the Borrower or any Subsidiary or any of its
Property, in each case where such contravention or default, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect or
(c) result in the creation or imposition of any Lien on any Property of the
Borrower or any Subsidiary other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents.
     Section 5.3. Financial Reports. The pro forma income statement of the
Borrower as of June 30, 2006, after taking into account the Pride Purchase, for
the twelve months then ended, heretofore furnished to the Administrative Agent,
has been prepared in good faith based on reasonable assumptions. Neither the
Borrower nor any Subsidiary has contingent liabilities or judgments, orders or
injunctions against it that are material to it other than as disclosed in
writing to the Administrative Agent by the Borrower or, with respect to future
periods, or indicated on the financial statements furnished pursuant to
Section 6.1 hereof.
     Section 5.4. No Material Adverse Change. Since June 30, 2006, there has
been no change in the condition (financial or otherwise) or business prospects
of the Borrower or any Guarantor except those occurring in the ordinary course
of business, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
     Section 5.5. Litigation and other Controversies. There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of the
Borrower and the Guarantors,

-35-



--------------------------------------------------------------------------------



 



threatened against the Borrower or any of the Guarantors that could reasonably
be expected to have a Material Adverse Effect.
     Section 5.6. True and Complete Disclosure. All information furnished by or
on behalf of the Borrower or any of the Guarantors in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, or any transaction contemplated herein, is true and accurate in all
material respects and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading in light of
the circumstances under which such information was provided.
     Section 5.7. Use of Proceeds; Margin Stock. (a) All proceeds of Loans shall
be used by the Borrower to finance the Pride Purchase and for working capital
purposes and other general corporate purposes (excluding Acquisitions other than
the Pride Purchase) of the Borrower and its Subsidiaries. No part of the
proceeds of any Loan or other extension of credit hereunder will be used by the
Borrower or any Subsidiary thereof to purchase or carry any margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Neither the making of any Loan or other extension of credit
hereunder nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System and any successor to all or any portion of such
regulations. Margin Stock (as defined above) constitutes less than 25% of the
value of those assets of the Borrower and its Subsidiaries that are subject to
any limitation on sale, pledge or other restriction hereunder.
     Section 5.8. Taxes. The Borrower and each Guarantor has timely filed or
caused to be timely filed all material tax returns required to be filed by the
Borrower and/or any Guarantor. The Borrower and each Guarantor has paid all
material taxes, assessments and other governmental charges payable by them other
than taxes, assessments and other governmental charges which are not delinquent
or which are being contested in good faith and by proper proceedings and as to
which appropriate reserves are provided therefor.
     Section 5.9. ERISA. The Borrower and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of, and
is in compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan under Title IV of
ERISA. The Borrower and the Guarantors have no contingent liabilities with
respect to any post-retirement benefits under a welfare plan, as defined in
Section 3(1) of ERISA, other than liability for continuation coverage described
in article 6 of Title 1 of ERISA.
     Section 5.10. Subsidiaries. Schedule 5.10 correctly sets forth, as of the
Closing Date, each Subsidiary of the Borrower, its respective jurisdiction of
organization and the percentage ownership (direct and indirect) of the Borrower
in each class of capital stock or other equity interests of each of its
Subsidiaries and also identifies the direct owner thereof. No Subsidiary of
Borrower is a Foreign Subsidiary.

-36-



--------------------------------------------------------------------------------



 



     Section 5.11. Compliance with Laws. The Borrower and each Guarantor is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authority in respect of the
conduct of their businesses and the ownership of their property, except such
noncompliances as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
     Section 5.12. Environmental Matters. The Borrower and each Guarantor is in
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws, except to the extent that the
aggregate effect of all non-compliances could not reasonably be expected to have
a Material Adverse Effect. Except as could not reasonably be expected to have a
Material Adverse Effect, there are no pending or, to the best knowledge of the
Borrower and its Subsidiaries after due inquiry, threatened Environmental
Claims, including, without limitation, any such claims for liabilities under
CERCLA relating to the Release of Hazardous Materials, against the Borrower or
any Guarantor or any real property, including leaseholds, owned or operated by
the Borrower or any Guarantor. Except as set forth on Schedule 5.12, there are
no facts, circumstances, conditions or occurrences on any real property,
including leaseholds, owned or operated by the Borrower or any Guarantor that,
to the best knowledge of the Borrower and its Subsidiaries after due inquiry,
could reasonably be expected (i) to form the basis of a material Environmental
Claim against the Borrower or any Guarantor or any such real property, or
(ii) to cause any such real property to be subject to any restrictions on the
ownership, occupancy, use or transferability of such real property by the
Borrower or any Guarantor under any applicable Environmental Law. Hazardous
Materials have not been Released on or from any real property, including
leaseholds, owned or operated by the Borrower or any Guarantor where such
Release, individually, may reasonably be expected to require in excess of
$100,000 in response costs under any applicable Environmental Law.
     Section 5.13. Investment Company. Neither the Borrower nor any Guarantor is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     Section 5.14. Intellectual Property. The Borrower and each Guarantor owns
all the patents, trademarks, permits, service marks, trade names, copyrights,
franchises and formulas, or rights with respect to the foregoing, or each has
obtained licenses of all other rights of whatever nature necessary for the
present conduct of its businesses, in each case without any known conflict with
the rights of others which, or the failure to obtain which, as the case may be,
could reasonably be expected to result in a Material Adverse Effect.
     Section 5.15. Good Title. From and after the delivery of the Closing Date
balance sheet pursuant to Section 6.1(k) hereof, the Borrower and its
Subsidiaries have good and marketable title, or valid leasehold interests, to
their assets as reflected on the Borrower’s most recent consolidated balance
sheet provided to the Administrative Agent, except for sales of assets in the
ordinary course of business, subject to no Liens, other than Permitted Liens.
     Section 5.16. Labor Relations. Neither the Borrower nor any Guarantor is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (i) no strike, labor dispute, slowdown or
stoppage pending against the Borrower or any

-37-



--------------------------------------------------------------------------------



 



Guarantor or, to the best knowledge of the Borrower and its Subsidiaries,
threatened against the Borrower or any Guarantor and (ii) to the best knowledge
of the Borrower and its Subsidiaries, no union representation proceeding is
pending with respect to the employees of the Borrower or any Guarantor and no
union organizing activities are taking place, except (with respect to any matter
specified in clause (i) or (ii) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.
     Section 5.17. Capitalization. All outstanding equity interests of the
Borrower and each Subsidiary have been duly authorized and validly issued, and
are fully paid, and there are no outstanding commitments or other obligations of
the Borrower or any Subsidiary to issue, and no rights of any Person to acquire,
any equity interests in the Borrower or any Subsidiary.
     Section 5.18. Other Agreements. Neither the Borrower nor any Guarantor is
in default under the terms of any covenant, indenture or agreement of or
affecting the Borrower, any Subsidiary or any of their Property, which default
if uncured could reasonably be expected to have a Material Adverse Effect.
     Section 5.19. Governmental Authority and Licensing. The Borrower and the
Guarantors have received all licenses, permits, and approvals of each
Governmental Authority necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect. No investigation or proceeding that, if adversely
determined, could reasonably be expected to result in revocation or denial of
any material license, permit or approval is pending or, to the knowledge of the
Borrower and its Subsidiaries, threatened.
     Section 5.20. Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any Governmental Authority, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by the Borrower or any Guarantor of any Loan
Document, except for such approvals which have been obtained prior to the date
of this Agreement and remain in full force and effect.
     Section 5.21. Affiliate Transactions. Neither the Borrower nor any
Guarantor is a party to any contracts or agreements with any of its Affiliates
(other than with Wholly-owned Subsidiaries) other than (x) the MAPCO Services
Agreement, the Refining Operating Agreement and the transfer permitted by
Section 6.13(f) hereof, (y) arrangements obligating the Borrower to reimburse an
Affiliate for direct operating expenses paid by such Affiliate on behalf of
Borrower other than expenses paid by such Affiliate after the occurrence and
during the continuance of a payment default hereunder or a Default under
Section 6.19 hereof and (z) other contracts or agreements on terms and
conditions which are not less favorable to the Borrower or such Subsidiary than
would be usual and customary in similar contracts or agreements between Persons
not affiliated with each other.
     Section 5.22. Solvency. The Borrower and the Guarantors are solvent, able
to pay their debts as they become due, and have sufficient capital to carry on
their business and all businesses in which they are about to engage.

-38-



--------------------------------------------------------------------------------



 



     Section 5.23. No Broker Fees. No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby; and the Borrower hereby agrees to indemnify the Administrative Agent
and the Lenders against, and agree that they will hold the Administrative Agent
and the Lenders harmless from, any claim, demand, or liability for any such
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable attorneys’ fees) arising in
connection with any such claim, demand, or liability.
     Section 5.24. Foreign Assets Control Regulations and Anti-Money Laundering.
(a) OFAC. Neither Borrower nor any of the Guarantors is (i) a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Party and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a person who engages in any dealings
or transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or (iii) a
person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
     (b) Patriot Act. The Borrower and the Guarantors are in compliance, in all
material respects, with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as Amended.
     Section 5.25. Purchase Agreement. The Borrower has provided to the
Administrative Agent a true and correct copy of the Purchase Agreement. The
Purchase Agreement is in full force and effect and has not, except as reflected
in amendments provided to the Administrative Agent, been amended or modified in
any material respect from the version so delivered to the Administrative Agent,
no material condition to the effectiveness thereof has been waived and no
material obligations of any Pride Entity or the Borrower thereunder have been
waived, except to the extent approved in writing by the Administrative Agent,
and the Borrower is not aware of any default thereunder. No authorization,
consent, license, or exemption from, or filing or registration with, any
Governmental Authority, nor any material approval or consent of any other
Person, is or will be necessary to the valid execution, delivery, or material
performance by any Pride Entity or the Borrower of the Purchase Agreement or of
any other instrument or document executed and delivered in connection therewith,
except for (a) such thereof that have heretofore been obtained and remain in
full force and effect and (b) such thereof identified on Schedule 5.25 hereof.
     Section 5.26. SunTrust Agreement. The Borrower has not entered into any
contracts or agreements with any of its Affiliates that are party to the
SunTrust Agreement that would cause any of such Affiliates to be in default of
such agreement, nor has the Borrower taken any action under any contracts or
agreements with any such Affiliates that would cause any such default.

-39-



--------------------------------------------------------------------------------



 



Section 6. Covenants.
     The Borrower covenants and agrees that, so long as any Credit is available
to the Borrower hereunder and until all Obligations are paid in full:
     Section 6.1. Information Covenants. The Borrower will furnish to the
Administrative Agent, with sufficient copies for each Lender:
     (a) Monthly Reports. Within 30 days after the end of each fiscal month of
the Borrower, the Borrower’s consolidated and consolidating statements of income
and retained earnings for such fiscal month and for the elapsed portion of the
fiscal year-to-date period then ended, in reasonable detail, prepared by the
Borrower in accordance with GAAP, setting forth comparative figures for the
corresponding fiscal month in the prior fiscal year and comparable budgeted
figures for such fiscal month, all of which shall be certified by the chief
financial officer or other officer of the Borrower acceptable to the
Administrative Agent that they fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.
     (b) Quarterly Reports. Within 45 days after the end of each fiscal quarter
of the Borrower, the Borrower’s consolidated and consolidating balance sheet as
at the end of such fiscal quarter and the related consolidated and consolidating
statements of income and retained earnings and of cash flows for such fiscal
month and for the elapsed portion of the fiscal year-to-date period then ended,
each in reasonable detail, prepared by the Borrower in accordance with GAAP,
setting forth comparative figures for the corresponding fiscal quarter in the
prior fiscal year and comparable budgeted figures for such fiscal month, all of
which shall be certified by the chief financial officer or other officer of the
Borrower acceptable to the Administrative Agent that they fairly present in all
material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and the absence of footnotes.
     (c) Annual Statements. Within 120 days after the close of each fiscal year
of the Borrower, a copy of the Borrower’s consolidated and consolidating balance
sheet as of the last day of the fiscal year then ended and the Borrower’s
consolidated and consolidating statements of income, retained earnings, and cash
flows for the fiscal year then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an opinion of Ernst & Young or other firm of
independent public accountants of recognized national standing, selected by the
Borrower and reasonably acceptable to the Administrative Agent (without a “going
concern” or like qualification, exception or explanation and without any
qualification or exception as to the scope of such audit), to the effect that
the consolidated financial statements have been prepared in accordance with GAAP
and

-40-



--------------------------------------------------------------------------------



 



present fairly in accordance with GAAP the consolidated financial condition of
the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards.
     (d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 6.1(b) and (c), (i) a certificate of the
chief financial officer or other officer of the Borrower acceptable to
Administrative Agent in the form of Exhibit E (x) stating no Default or Event of
Default has occurred during the period covered by such statements of, if a
Default or Event of Default exists, a detailed description of the Default or
Event of Default and all actions the Borrower is taking with respect to such
Default or Event of Default and (y) showing the Borrower’s compliance with the
covenants set forth in 6.19, and (ii) a comparison of the current year to date
financial results (other than in respect of the balance sheets included therein)
against the budgets required to be submitted pursuant to clause 6.1(e).
     (e) Budgets. As soon as available, but in any event at least 30 days prior
to the first day of each fiscal year of the Borrower, a budget in form
satisfactory to the Administrative Agent (including, without limitation, a
breakdown of the projected results of each line of business of the Borrower and
its Subsidiaries, and budgeted consolidated and consolidating statements of
income, and sources and uses of cash and balance sheets for the Borrower and its
Subsidiaries) of the Borrower and its Subsidiaries in reasonable detail
satisfactory to the Administrative Agent for each fiscal month and the four
fiscal quarters of the immediately succeeding fiscal year and, with appropriate
discussion, the principal assumptions upon which such budget is based.
     (f) Notice of Default or Litigation. Promptly, and in any event within one
Business Day after any Responsible Officer of the Borrower obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default or any other event which could reasonably be expected to
have a Material Adverse Effect, which notice shall specify the nature thereof,
the period of existence thereof and what action the Borrower proposes to take
with respect thereto, (ii) the commencement of, or any significant development
in, any litigation, labor controversy, arbitration or governmental proceeding
pending against the Borrower or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect.
     (g) Management Letters. Promptly after the Borrower’s receipt thereof, a
copy of each report or any “management letter” submitted to the Borrower or any
of its Subsidiaries by its certified public accountants and the management’s
responses thereto.
     (h) Other Reports and Filings. Promptly, copies of all financial
information, proxy materials and other material information, certificates,
reports, statements and completed forms, if any, which the Borrower or any of
its Subsidiaries (x) has filed with the Railroad Commission of Texas or any
governmental agencies substituted therefor or any comparable agency or (y) has
delivered to holders of, or to any agent or trustee with

-41-



--------------------------------------------------------------------------------



 



respect to, Indebtedness of the Borrower or any of its Subsidiaries in their
capacity as such a holder, agent or trustee to the extent that the aggregate
principal amount of such Indebtedness exceeds (or upon the utilization of any
unused commitments may exceed) $250,000.
     (i) Environmental Matters. Promptly upon, and in any event within five
Business Days after any officer of the Borrower obtains knowledge thereof,
notice of one or more of the following environmental matters which individually,
or in the aggregate, may reasonably be expected to have a Material Adverse
Effect: (i) any notice of Environmental Claim against the Borrower or any of its
Subsidiaries or any real property owned or operated by the Borrower or any of
its Subsidiaries; (ii) any condition or occurrence on or arising from any real
property owned or operated by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or any of its Subsidiaries with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such real property; (iii) any condition or occurrence on any real
property owned or operated by the Borrower or any of its Subsidiaries that could
reasonably be expected to cause such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the Borrower
or any of its Subsidiaries of such real property under any Environmental Law;
and (iv) any removal or remedial actions to be taken in response to the actual
or alleged presence of any Hazardous Material on any real property owned or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any Governmental Authority. All such notices shall describe
in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and the Borrower’s or such Subsidiary’s
response thereto. In addition, the Borrower agrees to provide the Lenders with
copies of all material written communications by the Borrower or any of its
Subsidiaries with any Person or Governmental Authority relating to any of the
matters set forth in clauses (i)-(iv) above, and such detailed reports relating
to any of the matters set forth in clauses (i)-(iv) above as may reasonably be
requested by the Administrative Agent or the Required Lenders.
     (j) Holdings SEC Filings. Within 10 days of each date Holdings is required
to file its forms 10-Q and 10-K with the Securities and Exchange Commission or
any governmental agencies substituted therefore (the “SEC”), notice of each such
filing.
     (k) Post-Closing Financial Reports. Within 60 days after the Closing Date,
the Borrower’s balance sheet as at such date (the difference between the total
assets and total liabilities of the Borrower on such balance sheet shall be the
“Initial Net Worth”) and the Borrower’s pro forma statement of income for the
Borrower’s fiscal month of July, 2006, then ended (the net income for the
Borrower on such income statement shall be the “July 2006 Income”), each in form
and substance reasonably acceptable to the Administrative Agent, prepared by the
Borrower in accordance with GAAP, all of which shall be certified by the chief
financial officer or other officer of the Borrower acceptable to the
Administrative Agent that they fairly present in all material respects in
accordance

-42-



--------------------------------------------------------------------------------



 



with GAAP the financial condition of the Borrower as of the dates indicated and
the results of operations for the periods indicated.
     (l) Operations Reports. As soon as available and in any event within
30 days after the end of each fiscal month of the Borrower, a report in form and
substance acceptable to the Administrative Agent which shall include key
operating data for the Borrower for such fiscal month and year-to-date.
     (m) Other Information. From time to time, such other information or
documents (financial or otherwise) relating to the business of Borrower as the
Administrative Agent or any Lender may reasonably request.
     Section 6.2. Inspections. The Borrower will, and will cause each Subsidiary
to, permit officers, representatives and agents of the Administrative Agent or
any Lender, to visit and inspect any Property of the Borrower or such
Subsidiary, and to examine the books of account of the Borrower or such
Subsidiary and discuss the affairs, finances and accounts of the Borrower or
such Subsidiary with its and their officers and independent accountants, all at
such reasonable times as the Administrative Agent or any Lender may request.
     Section 6.3. Maintenance of Property, Insurance, Environmental Matters,
etc. (a) The Borrower will, and will cause each of its Subsidiaries to, (i) keep
its property, plant and equipment in good repair, working order and condition,
normal wear and tear excepted, and shall from time to time make all needful and
proper repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto so that at all times such property, plant and equipment are
reasonably preserved and maintained and (ii) maintain in full force and effect
with financially sound and reputable insurance companies insurance which
provides substantially the same (or greater) coverage and against at least such
risks as is in accordance with industry practice, and shall furnish to the
Administrative Agent upon request full information as to the insurance so
carried. In any event, the Borrower shall, and shall cause each of its
Subsidiaries to, maintain insurance on the Collateral to the extent required by
the Collateral Documents. Without limitation to the foregoing, Borrower will
maintain during the term of this Credit Agreement, at its own cost,
environmental insurance coverage equivalent to or greater than those policies
and policy limits in effect on the Closing Date. Borrower shall require the
insurer to add and maintain the Administrative Agent as an additional insured on
any such policies.
     (b) Without limiting the generality of Section 6.3(a), the Borrower shall,
and shall cause each Subsidiary to, at all times, do the following to the extent
the failure to do so, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect: (i) comply in all material respects
with, and maintain each of the Premises in compliance in all material respects
with, all applicable Environmental Laws; (ii) require that each tenant and
subtenant, if any, of any of the Premises or any part thereof to comply in all
material respects with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all material approvals of any Governmental
Authority required by any applicable Environmental Law for operations at each of
the Premises; (iv) cure any material violation by it or at any of the Premises
of applicable Environmental Laws; (v) not allow the presence or operation at any
of the Premises of any hazardous waste management facility or solid waste
disposal facility for which

-43-



--------------------------------------------------------------------------------



 



any permit is required pursuant to RCRA or any comparable state law; (vi) not
manufacture, use, generate, transport, treat, store, release, dispose or handle
any Hazardous Materials at any of the Premises except in the ordinary course of
its business; (vii) within 10 Business Days notify the Administrative Agent in
writing of and provide any reasonably requested documents upon learning of any
of the following in connection with the Borrower or any Subsidiary or any of the
Premises: (1) any material liability for response or corrective action, natural
resource damage or other harm pursuant to CERCLA, RCRA or any comparable state
law; (2) any material Environmental Claim; (3) any material violation of an
Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law or at the
reasonable request of the Administrative Agent, (ix) abide by and observe any
restrictions on the use of the Premises imposed by any Governmental Authority as
set forth in a deed or other instrument affecting the Borrower’s or any
Subsidiary’s interest therein; (x) promptly provide or otherwise make available
to the Administrative Agent any reasonably requested environmental record
concerning the Premises which the Borrower or any Subsidiary possesses or can
reasonably obtain; and (xi) perform, satisfy, and implement any operation or
maintenance actions required by any Governmental Authority or Environmental Law,
or included in any no further action letter or covenant not to sue issued by any
Governmental Authority under any Environmental Law.
     Section 6.4. Preservation of Existence. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, its franchises, authority to do business, licenses, patents, trademarks,
copyrights and other proprietary rights; provided, however, that nothing in this
Section 6.4 shall prevent, to the extent permitted by Section 6.13, sales of
assets by the Borrower or any of its Subsidiaries, the dissolution or
liquidation of any Subsidiary of the Borrower, or the merger or consolidation
between or among the Subsidiaries of the Borrower. No Subsidiary of Borrower
shall be a Foreign Subsidiary.
     Section 6.5. Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all laws, rules,
regulations, ordinances and orders applicable to its property or business
operations of any Governmental Authority, where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     Section 6.6. ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
have a Material Adverse Effect or result in a Lien upon any of its Property. The
Borrower shall, and shall cause each Subsidiary to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any

-44-



--------------------------------------------------------------------------------



 



reportable event (as defined in ERISA) with respect to a Plan, (b) receipt of
any notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by the Borrower or any Subsidiary of any
material liability, fine or penalty, or any material increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
Welfare Plan benefit.
     Section 6.7. Payment of Taxes. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge, all material taxes, assessments, fees
and other governmental charges imposed upon it or any of its Property, before
becoming delinquent and before any penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by proper proceedings
and as to which appropriate reserves are provided therefor, unless and until any
Lien resulting therefrom attaches to any of its Property.
     Section 6.8. Contracts With Affiliates. The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates on terms and conditions which are less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts, agreements or business arrangements between Persons not
affiliated with each other other than the MAPCO Services Agreement, the Refining
Operating Agreement, the transfer permitted by Section 6.13(f) hereof and all
arrangements referred to in clause (y) of Section 5.21.
     Section 6.9. No Changes in Fiscal Year. The Borrower shall not, nor shall
it permit any Subsidiary to, change its fiscal year from its present basis.
     Section 6.10. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date.
     Section 6.11. Indebtedness. The Borrower will not, and will not permit any
of its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except that this Section shall not prevent;
     (a) the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of the Borrower and its Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);
     (b) intercompany Indebtedness among the Borrower and its Subsidiaries to
the extent permitted by Section 6.14;
     (c) purchase money Indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $1,000,000 in the
aggregate at any one time outstanding;

-45-



--------------------------------------------------------------------------------



 



     (d) Hedging Agreements entered into in the ordinary course of business and
not for speculative purposes; and
     (e) unsecured Indebtedness of the Borrower and its Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $1,000,000 in the
aggregate at any one time outstanding.
     Section 6.12. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien on any of its
Property; provided that this Section shall not prevent (the Liens described
below, the “Permitted Liens”):
     (a) inchoate Liens for the payment of taxes which are not yet due and
payable or the payment of which is not required by Section 6.7;
     (b) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
     (c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
     (d) Liens created by or pursuant to this Agreement and the Collateral
Documents;
     (e) Liens on property of the Borrower or any Subsidiary created solely for
the purpose of securing indebtedness permitted by Section 6.11(c) hereof,
representing or incurred to finance the purchase price of Property, provided
that no such Lien shall extend to or cover other Property of the Borrower or
such Subsidiary other than the respective Property so acquired, and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;
     (f) Liens appearing as exceptions listed on Schedule B to Stewart Title
Guaranty Company pro forma Policy Nos. 06331899, 06331900 and 06331898; and
     (g) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the

-46-



--------------------------------------------------------------------------------



 



Property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary.
     Section 6.13. Consolidation, Merger, Sale of Assets, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or agree to any merger or consolidation, or convey, sell,
lease or otherwise dispose of all or any part of its property, including any
disposition as part of any sale-leaseback transactions except that this Section
shall not prevent:
     (a) the sale and lease of inventory in the ordinary course of business;
     (b) the sale, transfer or other disposition of any tangible personal
property that, in the reasonable judgment of the Borrower or its Subsidiaries,
has become uneconomic, obsolete or worn out;
     (c) the sale, transfer, lease, or other disposition of Property of the
Borrower and its Wholly-owned Subsidiaries to one another;
     (d) the merger of any Wholly-owned Subsidiary with and into the Borrower or
any other Wholly-owned Subsidiary, provided that, in the case of any merger
involving the Borrower, the Borrower is the legal entity surviving the merger;
     (e) the sale, transfer, lease, or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and its
Subsidiaries not more than $1,000,000 during any fiscal year of the Borrower;
     (f) Hedging Agreements entered into in the ordinary course of business and
not for speculative purposes; and
     (g) the sale on or about the Closing Date of those certain Refining assets
acquired pursuant to the Pride Purchase for a sale price of $6,000,000 on the
terms previously disclosed to the Administrative Agent.
So long as no Default or Event of Default has occurred and is continuing or
would arise as a result thereof, upon the written request of the Borrower, the
Administrative Agent shall release its Lien on any Property sold pursuant to the
foregoing provisions.

-47-



--------------------------------------------------------------------------------



 



     Section 6.14. Advances, Investments and Loans. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, make loans
or advances to or make, retain or have outstanding any investments (whether
through purchase of equity interests or obligations or otherwise) in, any Person
or enter into any partnerships or joint ventures, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, except
that this Section shall not prevent:
     (a) receivables created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
     (b) investments in Cash Equivalents;
     (c) investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (d) the Borrower’s investments from time to time in its Wholly-Owned
Subsidiaries, and investments made from time to time by a Wholly-Owned
Subsidiary in or more of its Wholly-Owned Subsidiaries;
     (e) intercompany advances made from time to time from the Borrower to any
one or more Wholly-Owned Subsidiaries in the ordinary course of business; and
     (f) other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $1,000,000 in the aggregate
at any one time outstanding.
     Section 6.15. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) make any distributions in
respect of any class or series of equity interests, (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its equity interests or
any options, or similar instruments to acquire the same or (c) directly or
indirectly pay any Management Fees; provided, however, that the foregoing shall
not operate to prevent (i) the making of distributions by any Wholly-owned
Subsidiary of the Borrower to its parent company, (ii) the making of
distributions by Borrower in order to permit the holders of its equity interests
to pay any taxes which are due any payable by such holders and attributable to
Borrower and its Subsidiaries, (iii) the payment of fees by the Borrower to
MAPCO pursuant to that MAPCO Services Agreement, (iv) the payment of fees by the
Borrower to Refining pursuant to the Refining Operating Agreement; provided
that, the Borrower shall not amend or otherwise modify either of the MAPCO
Services Agreement or Refining Operating Agreement to increase the amount of
fees payable thereunder or accelerate any payment of fees payable thereunder,
(v) payments of amounts referred to in clause (y) of Section 5.21 or (vi) the
making of a distribution by Borrower to Holdings of the $3,500,000 escrow
deposit plus accrued interest thereon deposited pursuant to the Escrow Agreement
dated June 21, 2006 among the Pride Entities,

-48-



--------------------------------------------------------------------------------



 



Holdings and Amegy Bank National Association, as escrow agent, and entered into
in connection with the Pride Purchase.
     Section 6.16. Limitation on Restrictions. The Borrower will not, and it
will not permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction on the
ability of any such Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or other equity interests owned by the
Borrower or any other Subsidiary, (b) pay or repay any Indebtedness owed to the
Borrower or any other Subsidiary, (c) make loans or advances to the Borrower or
any other Subsidiary, (d) transfer any of its Property to the Borrower or any
other Subsidiary, (e) encumber or pledge any of its assets to or for the benefit
of the Administrative Agent or (f) guaranty the Obligations, Hedging Liability
and Funds Transfer and Deposit Account Liability.
     Section 6.17. Limitation on the Creation of Subsidiaries. Notwithstanding
anything to the contrary contained in this Agreement, the Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Closing Date any Subsidiary; provided that the Borrower and its Wholly-owned
Subsidiaries shall be permitted to establish or create Wholly-owned Subsidiaries
so long as at least 10 days prior written notice thereof is given to the
Administrative Agent, and the Borrower and its Subsidiaries timely comply with
the requirements of Section 4 (at which time Section 5.10 shall be deemed to
include a reference to such Subsidiary).
     Section 6.18. OFAC. The Borrower will not, and will not permit any of its
Subsidiaries to, (i) become a person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Party and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079(2001),
(ii) engage in any dealings or transactions prohibited by Section 2 of such
executive order, or be otherwise associated with any such person in any manner
violative of Section 2, and (iii) become a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
     Section 6.19. Financial Covenants. (a) Leverage Ratio. As of the last day
of each fiscal quarter of the Borrower, the Borrower shall not permit the
Leverage Ratio for the period of four fiscal quarters then ended to be greater
than 4.00 to 1.00.
     (b) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter
of the Borrower, the Borrower shall maintain a ratio of EBITDA for the four
fiscal quarters of the Borrower then ended to Fixed Charges for the same four
fiscal quarters then ended of greater than 1.20 to 1.0.
     (c) Net Worth. The Borrower shall at all times maintain Net Worth of the
Borrower and its Subsidiaries determined on a consolidated basis in an amount
not less than (i) 85% of the Initial Net Worth plus (ii) 75% of the sum of
(A) Net Income for each fiscal quarter of the Borrower ending on or after the
Closing Date (i.e., commencing with the fiscal quarter beginning on or about
September 30, 2006), for which such Net Income is a positive amount (i.e., there

-49-



--------------------------------------------------------------------------------



 



shall be no reduction to the minimum amount of Net Worth required to be
maintained hereunder for any fiscal quarter in which Net Income is less than
zero) plus (B) equity contributions made by Holdings and its Affiliates to the
Borrower after the Closing Date.
          Section 6.20. Deposit Accounts. Each of the operating deposit accounts
of the Borrower (other than local petty cash deposit accounts and payroll
accounts described in clause (ii) of the proviso to Section 4.1 hereof) shall at
all times be maintained with the Administrative Agent.
Section 7. Events of Default and Remedies.
     Section 7.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
     (a) default in the payment when due (whether at the stated maturity thereof
or at any other time provided for in this Agreement) of all or any part of the
principal of or interest on any Note or any other Obligation payable hereunder
or under any other Loan Document and such failure (other than in respect of
principal) shall continue for three (3) Business Days;
     (b) default in the observance or performance of any covenant set forth in
Sections 6.1, 6.4, 6.11, 6.12, 6.13, 6.14, 6.15, 6.17, 6.19 or 6.20 hereof or of
any provision in any Loan Document dealing with the use, disposition or
remittance of the proceeds of Collateral or requiring the maintenance of
insurance thereon;
     (c) default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of the Borrower or (ii) written notice thereof is given to the Borrower
by the Administrative Agent;
     (d) any representation or warranty made herein or in any other Loan
Document or in any certificate delivered to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;
     (e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Subsidiary takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;

-50-



--------------------------------------------------------------------------------



 



     (f) default shall occur under any (i) Indebtedness of the Borrower or any
Guarantor (other than Holdings) aggregating in excess of $500,000 or
(ii) Indebtedness of Holdings aggregating in excess of $10,000,000, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness (whether or not such
maturity is in fact accelerated), or any such Indebtedness shall not be paid
when due following any applicable grace period (whether by demand, lapse of
time, acceleration or otherwise) or (ii) any Hedge Agreement of the Borrower or
any Guarantor (other than Holdings) with any Lender or any Affiliate of a
Lender;
     (g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against (i) the Borrower or any Guarantor (other than Holdings), or against any
of its Property, in an aggregate amount in excess of $500,000 or (ii) Holdings
in an aggregate amount in excess of $10,000,000 (except in any such case to the
extent fully covered by insurance pursuant to which the insurer has accepted
liability therefor in writing), and which remains undischarged, unvacated,
unbonded or unstayed for a period of 30 days;
     (h) the Borrower or any Guarantor, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
$500,000 which it shall have become liable to pay to the PBGC or to a Plan under
Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $500,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
of its Subsidiaries, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any of its
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
30 days thereafter; or a condition shall exist by reason of which the PBGC would
be entitled to obtain a decree adjudicating that any Material Plan must be
terminated;
     (i) any Change of Control shall occur;
     (j) the Borrower or any Guarantor shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an

-51-



--------------------------------------------------------------------------------



 



answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any action in furtherance of any matter described in
parts (i) through (v) above, or (vii) fail to contest in good faith any
appointment or proceeding described in Section 7.1(k) hereof; or
     (k) a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Guarantor, or any
substantial part of any of its Property, or a proceeding described in
Section 7.1(j)(v) shall be instituted against the Borrower or any Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 days.
     Section 7.2. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 7.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to the extent permitted by applicable law to require the Borrower
to specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 7.1(c) or this Section 7.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.
     Section 7.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Commitments and any and all other
obligations of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

-52-



--------------------------------------------------------------------------------



 



     Section 7.4. Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 2.7(b) or under Section 7.2 or 7.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.
     (b) All amounts prepaid pursuant to subsection (a) above shall be held by
the Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of any other Obligations. The Collateral Account shall be held in
the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that if (i) the Borrower shall have
made payment of all such obligations referred to in subsection (a) above,
(ii) all relevant preference or other disgorgement periods relating to the
receipt of such payments have passed, and (iii) no Letters of Credit,
Commitments, Loans or other Obligations remain outstanding hereunder, then the
Administrative Agent shall release to the Borrower any remaining amounts held in
the Collateral Account.
     Section 7.5. Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 7.1(c) hereof promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.
     Section 7.6. Expenses. The Borrower agrees to pay to the Administrative
Agent and each Lender, and any other holder of any Note outstanding hereunder,
all costs and expenses reasonably incurred or paid by the Administrative Agent
and such Lender or any such holder, including reasonable attorneys’ fees and
court costs, in connection with any Default or Event of Default by the Borrower
hereunder or in connection with the enforcement of any of the Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
of its Subsidiaries as a debtor thereunder).

-53-



--------------------------------------------------------------------------------



 



Section 8. Change in Circumstances and Contingencies.
     Section 8.1. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss of profit, and any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
Swing Loan or the relending or reinvesting of such deposits or amounts paid or
prepaid to such Lender or by reason of breakage of interest rate swap agreements
or the liquidation of other hedging contracts or agreements) as a result of:
     (a) any payment, prepayment or conversion of a Eurodollar Loan or Swing
Loan on a date other than the last day of its Interest Period,
     (b) any failure (because of a failure to meet the conditions of Section 3
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 2.4(a) hereof,
     (c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or
     (d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as
a result of the occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive absent manifest error.
     Section 8.2. Illegality. Notwithstanding any other provisions of this
Agreement or any Note, if at any time any change in applicable law, rule or
regulation or in the interpretation thereof makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loans or to perform its obligations
as contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and the Administrative Agent and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

-54-



--------------------------------------------------------------------------------



 



     Section 8.3. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:
     (a) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
     (b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
     Section 8.4. Yield Protection. (a) If, on or after the date hereof, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Lender (or its Lending Office) with any request or directive
(whether or not having the force of law) of any such Governmental Authority:
     (i) shall subject any Lender (or its Lending Office) to any tax, duty or
other charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligations owed
to it or its obligation to make Eurodollar Loans, issue a Letter of Credit, or
to participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, Letter(s) of Credit, any participation therein, any Reimbursement
Obligations owed to it, or its obligation to make Eurodollar Loans, or issue a
Letter of Credit, or acquire participations therein (except for changes in the
rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Lending Office is located); or
     (ii) shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Eurodollar Loans any such requirement included in an
applicable Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or shall
impose on any Lender (or its Lending Office) or on the

-55-



--------------------------------------------------------------------------------



 



interbank market any other condition affecting its Eurodollar Loans, its Notes,
its Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligation owed to it, or its obligation to make Eurodollar Loans, or to issue a
Letter of Credit, or to participate therein;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction (but not, in
any event, in respect of any period prior to 180 days before the date of such
demand).
     (b) If, after the date hereof, any Lender or the Administrative Agent shall
have determined that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Lending Office) or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority has had the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction
(but not, in any event, in respect of any period prior to 180 days before the
date of such demand).
     (c) A certificate of a Lender claiming compensation under this Section 8.4
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive absent manifest error. In determining such amount, such
Lender shall act in a nondiscriminatory manner and may use any reasonable
averaging and attribution methods.
     Section 8.5. Substitution of Lenders. Upon the receipt by the Borrower of
(a) a claim from any Lender for compensation under Section 8.4 or 10.1 hereof,
(b) notice by any Lender to the Borrower of any illegality pursuant to
Section 8.2 hereof or (c) in the event any Lender is in default in any material
respect with respect to its obligations under the Loan Documents (any such
Lender referred to in clause (a), (b) or (c) above being hereinafter referred to
as an “Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law, require, at its expense,
any such Affected Lender to assign, at par plus accrued interest and fees,
without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and participation interests in
Letters of Credit and other amounts at any time owing to it hereunder and the
other Loan Documents) to

-56-



--------------------------------------------------------------------------------



 



a bank or other institutional lender specified by the Borrower, provided that
(i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any Governmental Authority, (ii) if the assignment to a
Person other than a Lender, the Borrower shall have received the written consent
of the Administrative Agent and the L/C Issuer, which consents shall not be
unreasonably withheld, to such assignment, (iii) the Borrower shall have paid to
the Affected Lender all monies (together with amounts due such Affected Lender
under Section 8.1 hereof as if the Loans owing to it were prepaid rather than
assigned) other than principal owing to it hereunder, and (iv) the assignment is
entered into in accordance with the other requirements of Section 10.10 hereof.
     Section 8.6. Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 8.4 hereof or to avoid the unavailability of Eurodollar Loans
under Section 8.3 hereof, so long as such designation is not disadvantageous to
the Lender.
     Section 8.7. Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
Section 9. The Administrative Agent.
     Section 9.1. Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints Fifth Third Bank, an Ohio banking corporation, as the
Administrative Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. Notwithstanding the use of the word
“Administrative Agent” as a defined term, the Lenders expressly agree that the
Administrative Agent is not acting as a fiduciary of any Lender in respect of
the Loan Documents, the Borrower or otherwise, and nothing herein or in any of
the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders except as expressly set forth herein.
     Section 9.2. Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or

-57-



--------------------------------------------------------------------------------



 



any Affiliate of the Borrower as if it were not the Administrative Agent under
the Loan Documents. The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender. References in
Section 2 hereof to the Administrative Agent’s Loans, or to the amount owing to
the Administrative Agent for which an interest rate is being determined, refer
to the Administrative Agent in its individual capacity as a Lender.
     Section 9.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 6.1 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents. Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action in violation of applicable law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.
     Section 9.4. Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
     Section 9.5. Liability of Administrative Agent; Credit Decision. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any Guarantor contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 3 hereof, except receipt of
items

-58-



--------------------------------------------------------------------------------



 



required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectibility hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document or of any Collateral; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral) believed by it to be genuine or to be sent by the proper party or
parties. In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any compliance certificate or other document or instrument received by it under
the Loan Documents. The Administrative Agent may treat the payee of any Note as
the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender acknowledges that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of the Borrower and the
Guarantors, and the Administrative Agent shall have no liability to any Lender
with respect thereto.
     Section 9.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.
     Section 9.7. Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent with the consent of the
Borrower not to be unreasonably withheld. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which may be
any Lender hereunder or any commercial bank organized under the laws of the

-59-



--------------------------------------------------------------------------------



 



United States of America or of any State thereof and having a combined capital
and surplus of at least $200,000,000. Upon the acceptance of its appointment as
the Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor.
     Section 9.8. L/C Issuer. The L/C Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 9 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 9, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer.
     Section 9.9. Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements. By virtue of a Lender’s execution of this Agreement or
an assignment agreement pursuant to Section 10.10 hereof, as the case may be,
any Affiliate of such Lender with whom the Borrower or any Guarantor (other than
Holdings) has entered into an agreement creating Hedging Liability or Funds
Transfer and Deposit Account Liability shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranties as more fully set forth in Section 2.9 and
Section 4 hereof. In connection with any such distribution of payments and
collections, the Administrative Agent shall be entitled to assume no amounts are
due to any Lender or its Affiliate with respect to Hedging Liability or Funds
Transfer and Deposit Account Liability unless such Lender has notified the
Administrative Agent in writing of the amount of any such liability owed to it
or its Affiliate prior to such distribution.
     Section 9.10. Designation of Additional Administrative Agents. The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.
     Section 9.11. Authorization to Enter into, and Enforcement of, the
Collateral Documents. The Administrative Agent is hereby irrevocably authorized
by each of the Lenders to execute and deliver the Collateral Documents on behalf
of each of the Lenders and their Affiliates and to take such action and exercise
such powers under the Collateral Documents as the Administrative

-60-



--------------------------------------------------------------------------------



 



Agent considers appropriate, provided the Administrative Agent shall not amend
the Collateral Documents unless such amendment is agreed to in writing by the
Required Lenders. Each Lender acknowledges and agrees that it will be bound by
the terms and conditions of the Collateral Documents upon the execution and
delivery thereof by the Administrative Agent. Except as otherwise specifically
provided for herein, no Lender (or its Affiliates) other than the Administrative
Agent shall have the right to institute any suit, action or proceeding in equity
or at law for the foreclosure or other realization upon any Collateral or for
the execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.
Section 10. Miscellaneous.
     Section 10.1. Withholding Taxes. (a) Payments Free of Withholding. Except
as otherwise required by law and subject to Section 10.1(d) hereof, each payment
by the Borrower under this Agreement or the other Loan Documents shall be made
without withholding or deduction for or on account of any present or future
taxes (other than overall net income taxes on the recipient imposed by the
jurisdiction in which it is organized or its principal executive office or
Lending Office is located) imposed by or within the jurisdiction in which the
Borrower is domiciled, any jurisdiction from which the Borrower or any other
Person on behalf of the Borrower makes any payment, or (in each case) any
political subdivision or taxing authority thereof or therein. If any such
withholding is so required, the Borrower shall make the withholding or
deduction, pay the amount withheld to the appropriate Governmental Authority
before penalties attach thereto or interest accrues thereon and forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by each Lender and the Administrative Agent free and clear of
such taxes (including such taxes on such additional amount) is equal to the
amount which that Lender or the Administrative Agent (as the case may be) would
have received had such withholding not been made. If the Borrower pays any such
taxes, penalties or interest, it shall deliver official tax receipts evidencing
that payment or certified copies thereof to the Lender or Administrative Agent
on whose account such withholding was made (with a copy to the Administrative
Agent if not the recipient of the original) on or before the thirtieth day after
payment. If the Administrative Agent or any Lender pays any amount in respect of
any such taxes, penalties or interest, the Borrower with respect to whom such
payments were made shall reimburse the Administrative Agent or such Lender for
that payment within 30 days of written demand therefor in the currency in which
such payment was made; provided, however, the written demand shall be
accompanied by a calculation in reasonable detail, of the amount demanded and
evidence of such payment made by the Administrative Agent or such Lender; and
provided, further, the Borrower shall not be required to reimburse the
Administrative Agent or such Lender for any penalties, additions to taxes,
expenses, and interest accruing on such taxes from the date 90 days after the
receipt by the Administrative Agent or such Lender of written notice of the
assertion of such taxes.

-61-



--------------------------------------------------------------------------------



 



          (b) U.S. Withholding Tax Exemptions. Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the date the
initial Credit Event is made hereunder or, if later, the date such financial
institution becomes a Lender hereunder, two duly completed and signed copies of
(i) either Form W-8 BEN or W-8 IMY (in such case relating to such Lender and
entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents and the Obligations as a result of such Lender’s eligibility for
benefits under an income tax treaty to which the United States is a party) or
Form W-8 ECI (relating to all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN or W-8 IMY, or
any successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each such
Lender shall submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of one or the other of such Forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) and such other certificates as may be (i) requested
by the Borrower in a written notice, directly or through the Administrative
Agent, to such Lender and (ii) required under then-current United States law or
regulations to avoid or reduce United States withholding taxes on payments in
respect of all amounts to be received by such Lender, including fees, pursuant
to the Loan Documents or the Obligations. Upon the request of the Borrower or
the Administrative Agent, each Lender that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
and the Administrative Agent a certificate to the effect that it is such a
United States person.
          (c) Inability of Lender to Submit Forms. If any Lender determines, as
a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Borrower or the Administrative Agent any form or certificate that such
Lender is obligated to submit pursuant to subsection (b) of this Section 10.1 or
that such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Lender shall promptly notify the Borrower and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.
(d) Notwithstanding anything to the contrary contained herein, the Borrower
shall not be obligated to pay additional amounts to any Lender pursuant to
subsection (a) of this Section 10.1 in the respect of United States federal
withholding taxes to the extent imposed as a result of (i) the failure of such
Lender to deliver to the Borrower and the Administrative Agent the appropriate
IRS Form or certificate pursuant to subsection (b) of this Section 10.1,
(ii) such IRS Form or certificate not establishing a complete exemption from
United States federal withholding tax or the information or certifications made
therein by the Lender being untrue or

-62-



--------------------------------------------------------------------------------



 




inaccurate in any material respect or (iii) the Lender designating a successor
lending office at which it maintains its Loans which has the effect immediately
prior to such designation; provided, however, that the Borrower shall be
obligated to pay additional amounts pursuant to subsection (a) of this
Section 10.1 in respect of United States federal withholding taxes if any such
failure to deliver an IRS form or certificate or the failure of such from or
certificate to establish a complete exemption from U.S. federal withholding tax
or inaccuracy or untruth contained therein resulted from a change in any
applicable statute, treaty, regulation or other applicable law or any
interpretation of any of the foregoing occurring after the date such Lender
becomes a Lender hereunder.
          (e) In the event that the Administrative Agent or any Lender receives
a refund in respect of taxes as to which it has been paid additional amount by
the Borrower pursuant to subsection (a) of this Section 10.1 and the
Administrative Agent or such Lender determines in its reasonable judgment that
such refund is attributable to such additional amounts, then the Administrative
Agent or such Lender shall promptly remit to the Borrower an amount as the
Administrative Agent or such Lender determines to be the proportion of the
refunded amount as will leave it, after such remittance, in no better or worse
position if the taxes has not been imposed and the corresponding additional
amounts or indemnification not been made.
          (f) Notwithstanding anything in this Agreement to the contrary, if the
Borrower is required to pay additional amounts to the Administrative Agent or
any Lender pursuant to subsection (a) of this Section 10.1, the Borrower may, at
its option, either (i) prepay the portion of the Loan giving rise to the
payments of the additional amount or (ii) continue to make payments to such
Lender under the terms of this Agreement, which payments shall be made in
accordance with this Section 10.1. If the borrower exercises its option under
clause (ii) in this paragraph (i), such Lender agrees to use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing change would avoid the
need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not otherwise be disadvantageous to such Lender.
     Section 10.2. No Waiver, Cumulative Remedies. No delay or failure on the
part of the Administrative Agent or any Lender or on the part of the holder or
holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.
     Section 10.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in

-63-



--------------------------------------------------------------------------------



 



effect, which accrued amount shall be due and payable on the next scheduled date
for the payment of interest.
     Section 10.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
     Section 10.5. Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
     Section 10.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.
     Section 10.7. Sharing of Set-Off. Each Lender agrees with each other Lender
a party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.
     Section 10.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and

-64-



--------------------------------------------------------------------------------



 



notices under the Loans Documents to the Borrower or the Administrative Agent
shall be addressed to their respective addresses or telecopier numbers set forth
below:

     
to the Borrower:
  to the Administrative Agent:
 
   
830 Crescent Centre Drive
  Fifth Third Center
Suite 300
  38 Fountain Square Plaza
Franklin, TN 37067
  Cincinnati, OH 45263
Attention: John Colling
  Attention: Loan Syndications
Telephone: (615) 224-1312
  Telephone: (513) 534-7246
Telecopy: (615) 224-1302
  Telecopy: (513) 534-3663
 
   
With a copy to:
   
 
   
Fulbright & Jaworski LLP
   
666 Fifth Avenue
   
New York, New York 10103
   
Attention: Mara Rogers
   
Telephone: (212) 318-3206
   
Telecopy: (212) 318-3400
   

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 hereof shall be effective only upon receipt.
          (b) Electronic mail and internet and intranet websites may be used
only to distribute routine communications, such as financial statements, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
     Section 10.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
     Section 10.10. Successors and Assigns; Assignments and Participations. (a)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations under any Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section or

-65-



--------------------------------------------------------------------------------



 



(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
          (i) except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment(s) (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);
          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Credit or the Commitment assigned;
          (iii) any assignment of a Commitment must be approved by the
Administrative Agent and the L/C Issuer unless the Person that is the proposed
assignee is itself a Lender with a Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and
          (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its

-66-



--------------------------------------------------------------------------------



 



obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4 and 10.11 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders and L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells such a participation to
a Participant shall, as agent of the Borrower solely for the purpose of this
Section 10.10(d), record in book entries maintained by such Lender the name and
amount of the participation of each Participant entitled to receive payments in
respect of such participation.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment or waiver described in Section 10.11(i) and (ii) that affects
such Participant. Subject to paragraph (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 8.1 and
8.4(b) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.14
as though it were a Lender, provided such Participant agrees to be subject to
Section 10.7 as though it were a Lender.

-67-



--------------------------------------------------------------------------------



 



          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to (x) receive any amounts under Section 8.4(a) unless it agrees to be
bound by the terms of Section 8.6 or (y) any greater payment under
Section 8.4(a) than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant. A Participant shall
not be entitled to the benefits of Section 10.1(a) unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.1(b) as
though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     Section 10.11. Amendments. Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent are
affected thereby, the Administrative Agent; provided that:
          (i) no amendment or waiver pursuant to this Section 10.11 shall
(A) increase any Commitment of any Lender without the consent of such Lender,
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder or (c) change the application of payments set
forth in Section 2.8 hereof without the consent of any Lender adversely affected
thereby; and
          (ii) no amendment or waiver pursuant to this Section 10.11 shall,
unless signed by each Lender, increase the aggregate Commitments of the Lenders,
change the definitions of Termination Date or Required Lenders, change the
provisions of this Section 10.11, release any material guarantor or all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), affect the number of Lenders required to take any action
hereunder or under any other Loan Document, or change or waive any provision of
any Loan Document that provides for the pro rata nature of disbursements or
payments to Lenders.

-68-



--------------------------------------------------------------------------------



 



     Section 10.12. Heading. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
     Section 10.13. Costs and Expenses; Indemnification. (a) The Borrower agrees
to pay all costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, syndication, and administration of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in connection with the preparation and execution of
the Loan Documents, and any amendment, waiver or consent related thereto,
whether or not the transactions contemplated herein are consummated, together
with any fees and charges suffered or incurred by the Administrative Agent in
connection with periodic environmental audits (limited, so long as no Event of
Default exists, to one per annum), fixed asset appraisals, title insurance
policies, collateral filing fees and lien searches. The Borrower further agrees
to indemnify the Administrative Agent, each Lender, and their respective
directors, officers, employees, agents, financial advisors, and consultants
against all Damages (including, without limitation, all expenses of litigation
or preparation therefor, whether or not the indemnified Person is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification. The Borrower, upon
demand by the Administrative Agent or a Lender at any time, shall reimburse the
Administrative Agent or such Lender for any legal or other expenses incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified. The obligations of the Borrower under this Section shall survive
the termination of this Agreement.
          (b) The Borrower unconditionally agrees to forever indemnify, defend
and hold harmless, and covenants not to sue for any claim for contribution
against, the Administrative Agent and the Lenders for any Damages, costs, loss
or expense, including without limitation, response, remedial or removal costs,
arising out of any of the following: (i) any presence, release, threatened
release or disposal of any hazardous or toxic substance or petroleum by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (ii) the operation or violation of any
Environmental Law by the Borrower or any Subsidiary or otherwise occurring on or
with respect to its Property (whether owned or leased), (iii) any claim for
personal injury or property damage in connection with the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by the Borrower or any Subsidiary made
herein or in any other Loan Document evidencing or securing any Obligations or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for Damages arising from the willful misconduct or gross
negligence of the party claiming indemnification. This indemnification shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of

-69-



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders directors, officers, employees, agents, and
collateral trustees, and their successors and assigns.
     Section 10.14. Set-off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Borrower at any time or from time to
time, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by that Lender or that subsequent
holder to or for the credit or the account of the Borrower, whether or not
matured, against and on account of the Obligations of the Borrower to that
Lender or that subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender or that
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans or Notes and other amounts due hereunder shall have
become due and payable pursuant to Section 7 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.
     Section 10.15. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
     Section 10.16. Governing Law. This Agreement and the other Loan Documents,
and the rights and duties of the parties hereto, shall be construed and
determined in accordance with the internal laws of the State of New York.
     Section 10.17. Severability of Provisions Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.
     Section 10.18. Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of

-70-



--------------------------------------------------------------------------------



 



this Section shall govern and control, (b) neither the Borrower nor any
guarantor or endorser shall be obligated to pay any Excess Interest, (c) any
Excess Interest that the Administrative Agent or any Lender may have received
hereunder shall, at the option of the Administrative Agent, be (i) applied as a
credit against the then outstanding principal amount of Obligations hereunder
and accrued and unpaid interest thereon (not to exceed the maximum amount
permitted by applicable law), (ii) refunded to the Borrower, or (iii) any
combination of the foregoing, (d) the interest rate payable hereunder or under
any other Loan Document shall be automatically subject to reduction to the
maximum lawful contract rate allowed under applicable usury laws (the “Maximum
Rate”), and this Agreement and the other Loan Documents shall be deemed to have
been, and shall be, reformed and modified to reflect such reduction in the
relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any Damages whatsoever arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.
     Section 10.19. Construction. The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall apply
only during such times as the Borrower has one or more Subsidiaries. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.
     Section 10.20. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
     Section 10.21. USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
     Section 10.22. Submission to Jurisdiction; Waiver of Jury Trial. The
Borrower hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Southern District of Ohio and of any Ohio State court
sitting in the City of Cincinnati for purposes of all legal proceedings arising
out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower irrevocably waives, to
the fullest

-71-



--------------------------------------------------------------------------------



 



extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. The Borrower, the Administrative Agent, the L/C Issuer and
the Lenders hereby irrevocably waive any and all right to trial by jury in any
legal proceeding arising out of or relating to any Loan Document or the
transactions contemplated thereby.
[Signature Pages to Follow]

-72-



--------------------------------------------------------------------------------



 



Exhibit 10.2
     This Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

              Delek Marketing & Supply, LP
 
       
 
      By: Delek Marketing GP, LLC, its
 
             general partner
 
       
 
  By   /s/ Edward Morgan
 
       
 
      Name Edward Morgan
 
      Title Chief Financial Officer
 
       
 
  By   /s/ John P. Colling, Jr.
 
       
 
      Name John P. Colling, Jr.
 
      Title Treasurer
 
            “Lenders”
 
            Fifth Third Bank, an Ohio banking corporation, as a Lender, as L/C
Issuer, and as Administrative Agent
 
       
 
  By   /s/ Kirk Johnson
 
       
 
      Name Kirk Johnson
 
      Title Vice President

 